Exhibit 10.1
EXECUTION VERSION
THE OBLIGATIONS (EXCLUSIVE OF “REVOLVER DEBT” AND OTHER “EXCLUDED ITEMS” EACH AS
DEFINED IN THE WFF SUBORDINATION AGREEMENT DEFINED BELOW) OF BORROWER (AS
DEFINED BELOW) UNDER THIS AGREEMENT (AS DEFINED BELOW) ARE SUBJECT AND
SUBORDINATED TO PAYMENT OF ALL “SENIOR DEBT” AS DEFINED IN THE WFF SUBORDINATION
AGREEMENT TO THE EXTENT PROVIDED IN THE WFF SUBORDINATION AGREEMENT.
 
CREDIT AGREEMENT
by and among
WESTWOOD ONE, INC.
as Borrower,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO FOOTHILL, LLC
as the Arranger and Administrative Agent
Dated as of April 23, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

         
1. DEFINITIONS AND CONSTRUCTION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    1  
1.3. Code
    1  
1.4. Construction
    1  
1.5. Schedules
    2  
2. LOAN AND TERMS OF PAYMENT
    2  
2.1. Revolver Advances
    2  
2.2. Term Loan
    2  
2.3. Borrowing Procedures and Settlements
    3  
2.4. Payments; Reductions of Commitments; Prepayments
    8  
2.5. [Intentionally Omitted]
    15  
2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
    15  
2.7. Crediting Payments
    16  
2.8. Designated Account
    16  
2.9. Maintenance of Loan Account; Statements of Obligations
    17  
2.10. Fees
    17  
2.11. Letters of Credit
    17  
2.12. LIBOR Option
    21  
2.13. Capital Requirements
    23  
2.14. Sponsor Letter of Credit
    24  
3. CONDITIONS; TERM OF AGREEMENT
    25  
3.1. Conditions Precedent to the Initial Extension of Credit
    25  
3.2. Conditions Precedent to all Extensions of Credit
    25  
3.3. Term
    25  
3.4. Effect of Termination
    25  
3.5. Early Termination by Borrower
    26  
3.6. Provisions Regarding Letter of Credit Collateralization
    26  
4. REPRESENTATIONS AND WARRANTIES
    27  
4.1. Organization; Power and Authority
    27  
4.2. Authorization, Etc.
    28  
4.3. Disclosure
    28  
4.4. Organization and Ownership of Shares of Subsidiaries
    28  
4.5. Financial Statements; Projections
    29  
4.6. Compliance with Laws, Other Instruments, Etc.
    29  
4.7. Governmental Authorizations, Etc.
    29  
4.8. Litigation; Observance of Statutes and Orders
    30  
4.9. Taxes
    30  
4.10. Title to Property; Leases
    30  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page

         
4.11. Licenses, Permits, Etc.
    31  
4.12. Compliance with ERISA
    31  
4.13. Outstanding Indebtedness
    31  
4.14. Status under Certain Statutes
    31  
4.15. Environmental Matters
    32  
4.16. No Default
    32  
4.17. Patriot Act
    32  
4.18. Margin Stock
    33  
4.19. OFAC
    33  
5. AFFIRMATIVE COVENANTS
    33  
5.1. Financial and Business Information
    33  
5.2. Officer’s Certificate
    36  
5.3. Inspection
    37  
5.4. Compliance with Law
    37  
5.5. Insurance
    38  
5.6. Maintenance of Properties
    38  
5.7. Payment of Taxes
    38  
5.8. Corporate Existence, Etc.
    38  
5.9. Additional Guarantors
    39  
5.10. Sale of Culver City
    39  
6. NEGATIVE COVENANTS
    39  
6.1. Transactions with Affiliates
    39  
6.2. Merger, Consolidation, Etc.
    40  
6.3. Limitation on Indebtedness
    40  
6.4. Limitation on Liens
    41  
6.5. Limitation on Investments
    42  
6.6. Restricted Payments
    43  
6.7. Line of Business
    43  
6.8. Limitation on Sale of Assets
    43  
6.9. Capital Expenditures; Acquisitions
    44  
6.10. Limitation on Amendments to Senior Refinancing Documents / Senior
Documents
    44  
6.11. No Foreign Subsidiaries
    44  
6.12. Use of Proceeds
    45  
6.13. Restrictive Agreements
    45  
7. FINANCIAL COVENANT
    46  
7.1. Maintenance of Senior Debt Leverage Ratio
    46  
8. EVENTS OF DEFAULT
    46  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page

         
9. RIGHTS AND REMEDIES
    49  
9.1. Rights and Remedies
    49  
9.2. Remedies Cumulative
    50  
10. WAIVERS; INDEMNIFICATION
    50  
10.1. Demand; Protest; Etc.
    50  
10.2. [Intentionally Omitted]
    50  
10.3. Indemnification
    50  
11. NOTICES
    51  
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; CALIFORNIA JUDICIAL REFERENCE
    52  
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS; GORES PARTY SUBORDINATION
    53  
13.1. Assignments and Participations
    53  
13.2. Successors
    58  
13.3. Sponsor Guaranty and Put Agreement
    58  
13.4. Right of First Offer Agreement; Joinder to Applicable Subordination
Agreement
    58  
13.5. Gores Party Subordination
    59  
14. AMENDMENTS; WAIVERS
    59  
14.1. Amendments and Waivers
    59  
14.2. Replacement of Holdout Lender
    61  
14.3. No Waivers; Cumulative Remedies
    61  
15. AGENT; THE LENDER GROUP
    62  
15.1. Appointment and Authorization of Agent
    62  
15.2. Delegation of Duties
    62  
15.3. Liability of Agent
    63  
15.4. Reliance by Agent
    63  
15.5. Notice of Default or Event of Default
    64  
15.6. Credit Decision
    64  
15.7. Costs and Expenses; Indemnification
    64  
15.8. Agent in Individual Capacity
    65  
15.9. Successor Agent
    65  
15.10. Lender in Individual Capacity
    66  
15.11. [Intentionally Omitted]
    66  
15.12. Restrictions on Actions by Lenders; Sharing of Payments
    66  
15.13. [Intentionally Omitted]
    67  
15.14. Payments by Agent to the Lenders
    67  
15.15. Concerning the Related Loan Documents
    67  
15.16. Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
    68  
15.17. Several Obligations; No Liability
    68  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page

         
16. WITHHOLDING TAXES
    69  
17. GENERAL PROVISIONS
    72  
17.1. Effectiveness
    72  
17.2. Section Headings
    72  
17.3. Interpretation
    72  
17.4. Severability of Provisions
    73  
17.5. [Intentionally Omitted]
    73  
17.6. Debtor-Creditor Relationship
    73  
17.7. Counterparts; Electronic Execution
    73  
17.8. Revival and Reinstatement of Obligations
    73  
17.9. Confidentiality
    74  
17.10. Lender Group Expenses
    75  
17.11. USA PATRIOT Act
    76  
17.12. Integration
    76  

 

-iv-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit C-1
  Form of Compliance Certificate
Exhibit L-1
  Form of LIBOR Notice
Exhibit 3.1(c)(iii)
  Form of Guaranty
Exhibit 3.1(c)(iv)
  Form of WFF Subordination Agreement
Exhibit 3.1(c)(v)
  Form of Sponsor Guaranty and Put Agreement
Exhibit 3.1(c)(vii)
  Form of Sponsor Letter of Credit
Exhibit 3.1(c)(viii)
  Form of Right of First Offer Agreement
Exhibit 3.1(d)
  Form of Secretary’s Certificate of Borrower
Exhibit 3.1(h)
  Form of Secretary’s Certificate of Guarantors
Exhibit 3.1(j)
  Form of Secretary’s Certificate of Sponsor Guarantors
Exhibit 3.1(n)
  Form of Opinion of Loan Parties’ Counsel
Exhibit 3.1(o)
  Form of Opinion of Sponsor Guarantors’ Counsel
Schedule A-1
  Agent’s Account
Schedule A-2
  Authorized Persons
Schedule C-1
  Commitments
Schedule D-1
  Designated Accounts
Schedule S-1
  Specified Competitors
Schedule S-2
  New Competitors
Schedule 1.1
  Definitions
Schedule 3.1
  Conditions Precedent
Schedule 3.9
  Changes in Corporate Structure
Schedule 4.4
  Subsidiaries and Ownership of Subsidiaries
Schedule 4.5
  Financial Statements
Schedule 4.8
  Litigation
Schedule 4.11
  Intellectual Property
Schedule 5.10
  Sale-Leaseback Transaction Terms
Schedule 6.3
  Existing Capital Leases
Schedule 6.4
  Existing Liens
Schedule 6.5(d)
  Existing Investments
Schedule 6.5(e)
  Other Investments
Schedule 6.8(e)
  Sales and Dispositions of Property

 

-v-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of April 23, 2009,
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as the arranger
and administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and WESTWOOD ONE, INC., a
Delaware corporation (“Borrower”).
The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
1.1. Definitions.
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.
1.2. Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term Borrower is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower and its Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise.
1.3. Code.
Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.
1.4. Construction.
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions,

 

-1-



--------------------------------------------------------------------------------



 



joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Subordination Agreement). The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts, and contract rights. Any reference herein or in any other
Loan Document to the satisfaction or repayment in full of the Obligations shall
mean the repayment in full in cash (or, in the case of Letters of Credit,
providing Letter of Credit Collateralization) of all Obligations (other than
contingent indemnification obligations and contingent reimbursement obligations
(it being agreed that “contingent reimbursement obligations” does not refer to
obligations, contingent or otherwise, pertaining to the Letters of Credit) in
respect of which no claim for payment has been asserted in writing). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.
1.5. Schedules.
All of the schedules attached to this Agreement shall be deemed incorporated
herein by reference.
2. LOAN AND TERMS OF PAYMENT.
2.1. Revolver Advances.
(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the Maximum Revolver Amount less the Letter of Credit
Usage at such time.
(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.
2.2. Term Loan.
Subject to the terms and conditions of this Agreement, on the Closing Date each
Lender with a Term Loan Commitment agrees (severally, not jointly or jointly and
severally) to make term loans (collectively, the “Term Loan”) to Borrower in an
amount equal to such Lender’s Pro Rata Share of the Term Loan Amount. The
outstanding unpaid principal balance and all accrued and unpaid interest on the
Term Loan shall be due and payable on the earlier of (i) the Maturity Date, and
(ii) the date of the acceleration of the Term Loan in accordance with the terms
hereof. All principal of, interest on, and other amounts payable in respect of
the Term Loan pursuant to the terms of the Loan Documents shall constitute
Obligations.

 

-2-



--------------------------------------------------------------------------------



 



2.3. Borrowing Procedures and Settlements.
(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than
10:00 a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.
(b) Making of Swing Loans. In the case of a request for an Advance consisting of
Swing Loans and so long as either (i) the aggregate amount of Swing Loans made
since the last Settlement Date, minus the amount of payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $1,500,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such Borrowing (any such Advance
made solely by Swing Lender pursuant to this Section 2.3(b) being referred to as
a “Swing Loan” and such Advances being referred to collectively as “Swing
Loans”) available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds to the Borrower’s Designated Account.
Each Swing Loan shall be deemed to be an Advance hereunder and shall be subject
to all the terms and conditions applicable to other Advances, except that all
payments on any Swing Loan shall be payable to Swing Lender solely for its own
account. Subject to the provisions of Section 2.3(d)(i), Swing Lender shall not
make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 is not satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans. Notwithstanding the foregoing or anything contained herein to the
contrary, Borrower may at any time and from time to time, so long as no Event of
Default has occurred and is continuing and each of the applicable conditions
precedent set forth in Section 3 is satisfied or waived, request Advances that
are LIBOR Loans pursuant to the terms of Section 2.12 (it being understood that
the prepayment of any LIBOR Loan before the last day of the applicable Interest
Period may result in losses, costs or expenses as set forth in Section 2.12(b)).

 

-3-



--------------------------------------------------------------------------------



 



(c) Making of Loans.
(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(d)(i), no Lender shall have the
obligation to make any Advance if (1) one or more of the applicable conditions
precedent set forth in Section 3 is not satisfied on the requested Funding Date
for the applicable Borrowing unless such condition has been waived, or (2) the
requested Borrowing would exceed the Availability on such Funding Date.
(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.
(iii) Unless all other Obligations have been paid in full, Agent shall not be
obligated to transfer to a Defaulting Lender any payments (including without
limitation any voluntary or mandatory prepayments or payments pursuant to
Section 2.4(b)) made by, or on behalf of, Loan Parties to Agent for the
Defaulting Lender’s benefit, and, in the absence of such transfer to the
Defaulting Lender, Agent shall transfer any such payments to each other
non-Defaulting Lender member of the Lender Group ratably in accordance with
their Commitments or, if so directed by Borrower and if no Default

 

-4-



--------------------------------------------------------------------------------



 



or Event of Default or Trigger Event has occurred and is continuing (and to the
extent such Defaulting Lender’s Advance was not funded by the Lender Group),
retain same to be re-advanced to Borrower as if such Defaulting Lender had made
Advances to Borrower. Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment and Pro Rata
Share shall be deemed to be zero and notwithstanding anything to the contrary
herein, such Defaulting Lender shall be excluded for purposes of voting, and the
calculation of voting, on any matters (including the granting of consents and
waivers) with respect to the Loan Documents. This Section shall remain effective
with respect to such Lender until (x) the Obligations under this Agreement shall
have been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Borrower shall have waived such Defaulting
Lender’s default in writing, or (z) the Defaulting Lender makes its Pro Rata
Share of the applicable Advance and pays to Agent all amounts owing by
Defaulting Lender in respect thereof. The operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender. Any such failure to fund by any Defaulting
Lender shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender in accordance with Section 13.1 (including, without
limitation, subject to any consent rights of Agent provided in Section 13.1). In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (including an assumption of its Pro Rata
Share of the Risk Participation Liability) arising prior to the time such
Defaulting Lender became a Defaulting Lender without any premium or penalty of
any kind whatsoever; provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.
(d) Protective Advances.
(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrower on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable to enhance the likelihood of repayment
of the Obligations (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”); provided, that the aggregate
amount of all outstanding Protective Advances plus the Revolver Usage (other
than Protective Advances) shall not at any time exceed the Maximum Revolver
Amount.

 

-5-



--------------------------------------------------------------------------------



 



(ii) Each Protective Advance made in accordance with Section 2.3(d)(i) shall be
deemed to be an Advance hereunder, except that no Protective Advance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances shall be repayable on demand, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans. The provisions of this Section 2.3(d) are for
the exclusive benefit of Agent, Swing Lender, and the Lenders and are not
intended to benefit Borrower in any way.
(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:
(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s payments received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. (California time) on the Business Day immediately prior
to the date of such requested Settlement (the date of such requested Settlement
being the “Settlement Date”). Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Advances, Swing Loans, and
Protective Advances for the period since the prior Settlement Date. Subject to
the terms and conditions contained herein (including Section 2.3(c)(iii)):
(y) if a Lender’s balance of the Advances (including Swing Loans and Protective
Advances) exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Loans and Protective Advances) as of a Settlement Date, then Agent shall, by no
later than 12:00 p.m. (California time) on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Protective Advances and, together with the portion of such Swing Loans or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

 

-6-



--------------------------------------------------------------------------------



 



(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder.
(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments of Borrower received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Advances,
for application to the Protective Advances or Swing Loans. Between Settlement
Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any payments received by Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Advances, for application to Swing Lender’s Pro Rata Share of the
Advances. If, as of any Settlement Date, payments of Borrower received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances. During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on such Swing Loans, Protective Advances and Advances, as the case may
be, by Swing Lender, Agent, or the Lenders, as applicable.
(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances (and portion of the Term
Loan, as applicable), owing to each Lender, including the Swing Loans owing to
Swing Lender, and Protective Advances owing to Agent, and the interests therein
of each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.
(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

-7-



--------------------------------------------------------------------------------



 



2.4. Payments; Reductions of Commitments; Prepayments.
(a) Payments by Borrower.
(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
(b) Apportionment and Application.
(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrower shall be remitted to Agent and (subject to
Section 2.4(b)(iv), Section 2.4(e) and Section 2.4(f)) all such payments shall
be applied, so long as no Application Event has occurred and is continuing, to
reduce the balance of the Advances outstanding and, thereafter, to Borrower (to
be wired in immediately available funds to the Borrower’s Designated Account) or
such other Person entitled thereto under applicable law.
(ii) At any time that an Application Event has occurred and is continuing, all
payments remitted to Agent (other than payments made (x) with proceeds of a draw
by Agent in respect of the Sponsor Letter of Credit and/or (y) with proceeds
received by Agent pursuant to the Sponsor Guaranty and Put Agreement) shall be
applied as in the order of payment set forth in subsection (A) below and all
payments made (x) with proceeds of a draw in respect of the Sponsor Letter of
Credit and/or (y) with proceeds received by Agent pursuant to Section 2 and/or
Section 4 of the Sponsor Guaranty and Put Agreement shall be applied in the
order of payment set forth in subsection (B) below.

 

-8-



--------------------------------------------------------------------------------



 



(A) Except as otherwise provided with respect to Defaulting Lenders, all
payments remitted to Agent (other than payments made (x) with proceeds of a draw
by Agent in respect of the Sponsor Letter of Credit and/or (y) with proceeds
received by Agent pursuant to Section 2 and/or Section 4 of the Sponsor Guaranty
and Put Agreement) at any time an Application Event has occurred and is
continuing shall be applied as follows:
(1) first, to pay any Lender Group Expenses (including cost or expense
reimbursements included therein) or indemnities then due to Agent under the Loan
Documents, until paid in full,
(2) second, to pay any fees or premiums, if any, then due to Agent under the
Loan Documents until paid in full,
(3) third, to pay interest due in respect of all Protective Advances until paid
in full,
(4) fourth, to pay the principal of all Protective Advances until paid in full,
(5) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements included therein) or indemnities then due to any of the Lenders
under the Loan Documents, until paid in full,
(6) sixth, ratably to pay any fees or premiums, if any, then due to any of the
Lenders under the Loan Documents until paid in full,
(7) seventh, ratably to pay interest due in respect of (x) the Advances (other
than Protective Advances), (y) the Swing Loans and (z) to the extent not
prohibited to be paid by the Subordination Agreement, the Term Loan, in each
case until paid in full,
(8) eighth, ratably (w) to pay the principal of all Swing Loans until paid in
full, (x) to pay the principal of all Advances until paid in full, (y) to Agent,
to be held by Agent, for the benefit of Issuing Lender and those Lenders having
a share of the Risk Participation Liability, as cash collateral in an amount up
to 105% of the Letter of Credit Usage, and (z) to the extent not prohibited to
be paid by the Subordination Agreement, to pay the principal of the Term Loan
until paid in full,

 

-9-



--------------------------------------------------------------------------------



 



(9) ninth, to pay any other Obligations (except for any Obligations pertaining
to the Term Loan to the extent payment of such Obligations is prohibited by the
Subordination Agreement),
(10) tenth, to pay interest due in respect of the Term Loan until paid in full
without regard to the provisions of the Subordination Agreement (it being
understood that solely as between the Noteholders (as defined in the
Subordination Agreement), on the one hand, and the Lender Group, on the other
hand, and without giving any rights to any other Person (including without
limitation any Loan Party) with respect thereto, the Lender Group shall be
required to comply with the provisions of the Subordination Agreement),
(11) eleventh, to pay the principal of the Term Loan until paid in full, without
regard to the provisions of the Subordination Agreement (it being understood
that solely as between the Noteholders (as defined in the Subordination
Agreement), on the one hand, and the Lender Group, on the other hand, and
without giving any rights to any other Person (including without limitation any
Loan Party) with respect thereto, the Lender Group shall be required to comply
with the provisions of the Subordination Agreement),
(12) twelfth, to pay any other Obligations pertaining to the Term Loan, without
regard to the provisions of the Subordination Agreement (it being understood
that solely as between the Noteholders (as defined in the Subordination
Agreement), on the one hand, and the Lender Group, on the other hand, and
without giving any rights to any other Person (including without limitation any
Loan Party) with respect thereto, the Lender Group shall be required to comply
with the provisions of the Subordination Agreement), and
(13) thirteenth, except as otherwise directed pursuant to the WFF Subordination
Agreement, to Borrower (to be wired in immediately available funds to the
Borrower’s Designated Account) or such other Person entitled thereto under
applicable law.
(B) Except as otherwise provided with respect to Defaulting Lenders, all
payments made (x) with proceeds of a draw by Agent in respect of the Sponsor
Letter of Credit and/or (y) with proceeds received by Agent pursuant to
Section 2 and/or Section 4 of the Sponsor Guaranty and Put Agreement, in each
case, at any time that an Application Event has occurred and is continuing shall
be applied as follows:
(1) first, in the event that such payments are being so made to remedy a Default
or an Event of Default under either Section 8(a) or Section 8(b), as applicable,
as expressly provided in Section 2(c) of the Sponsor Guaranty and Put Agreement,
such payment shall be applied to the specific Obligations then past due that
gave rise to such Default or Event of Default so long as after giving effect to
such application no Default or Event of Default is in existence;

 

-10-



--------------------------------------------------------------------------------



 



(2) second, to pay any Lender Group Expenses (including cost or expense
reimbursements included therein) or indemnities then due to Agent under the Loan
Documents, until paid in full,
(3) third, to pay any fees or premiums, if any, then due to Agent under the Loan
Documents until paid in full,
(4) fourth, to pay interest due in respect of the Term Loan until paid in full,
(5) fifth, to pay principal of the Term Loan until paid in full,
(6) sixth, to pay interest due in respect of all Protective Advances until paid
in full,
(7) seventh, to pay the principal of all Protective Advances until paid in full,
(8) eighth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements included therein) or indemnities then due to any of the Lenders
under the Loan Documents, until paid in full,
(9) ninth, ratably to pay any fees or premiums, if any, then due to any of the
Lenders under the Loan Documents until paid in full,
(10) tenth, ratably to pay interest due in respect of (x) the Advances (other
than Protective Advances), and (y) the Swing Loans, in each case until paid in
full,
(11) eleventh, ratably (x) to pay the principal of all Swing Loans until paid in
full, (y) to pay the principal of all Advances until paid in full, and (z) to
Agent, to be held by Agent, for the benefit of Issuing Lender and those Lenders
having a share of the Risk Participation Liability, as cash collateral in an
amount up to 105% of the Letter of Credit Usage,
(12) twelfth, to pay any other Obligations, and
(13) thirteenth, to Borrower (to be wired in immediately available funds to the
Borrower’s Designated Account) or such other Person entitled thereto under
applicable law.
(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

 

-11-



--------------------------------------------------------------------------------



 



(v) For purposes of Section 2.4(b)(ii), “paid in full” means payment in cash of
all amounts then owing under the Loan Documents, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not any of the foregoing
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.
(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.
(vii) Notwithstanding the foregoing or any other term of this Agreement or any
other Loan Document, for the avoidance of doubt, the failure of Borrower or any
other Person to make any payments when due pursuant to the terms of this
Agreement or any other Loan Documents due to a prohibition contained in the
Subordination Agreement shall still constitute an Event of Default under either
Section 8(a) or Section 8(b), as applicable.
(c) Reduction of Commitments.
(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Advances not yet made as to which a request
has been given by Borrower under Section 2.3(a), plus (C) the face amount of all
Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.11(a). Each such partial reduction shall be in an
amount which is an integral multiple of $1,000,000 (unless the Revolver
Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 5 Business Days prior
written notice to Agent and shall be irrevocable unless such notice specifies it
is conditional on the consummation of a refinancing or other transaction, in
which case such notice shall be contingent on the consummation thereof, and may
be revoked by Borrower if such refinancing or other transaction fails to close.
Once reduced, the Revolver Commitments may not be increased. Each such reduction
of the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its Pro Rata Share thereof.
(ii) Term Loan Commitments. The Term Loan Commitments shall terminate upon the
making of the Term Loan.

 

-12-



--------------------------------------------------------------------------------



 



(d) Optional Prepayments.
(i) Advances. Borrower may prepay the principal of any Advance (including,
without limitation, any Protective Advance or Swing Loan) at any time in whole
or in part, without premium or penalty other than for any applicable losses,
costs or expenses (if any) owed pursuant to Section 2.12(b)(ii).
(ii) Term Loan. Borrower may, upon at least 5 Business Days prior written notice
to Agent, which notice shall be irrevocable unless such notice specifies it is
conditional on the consummation of a refinancing or other transaction, in which
case such notice shall be contingent on the consummation thereof, and may be
revoked by Borrower if such refinancing or other transaction fails to close,
prepay the principal of the Term Loan, in whole or in part without premium or
penalty other than for any applicable losses, costs or expenses owed pursuant to
Section 2.12(b)(ii). Each prepayment made pursuant to this Section 2.4(d)(ii)
shall be accompanied by the payment of accrued interest to the date of such
payment on the amount prepaid. Each such prepayment shall be applied against the
remaining principal due on the Term Loan.
(e) Mandatory Prepayments.
(i) [Intentionally Omitted]
(ii) Dispositions. Subject to Section 2.4(e)(v), within 1 Business Day of the
date of receipt by Borrower or any of its Subsidiaries of the Net Cash Proceeds
of any voluntary or involuntary sale or disposition by Borrower or any of its
Subsidiaries to any Person other than Borrower or a Subsidiary thereof of assets
(including casualty losses or condemnations but excluding sales or dispositions
permitted pursuant to clauses (a) (subject to the dollar basket set forth in
clause (a)), (b) and (c) of Section 6.8), Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of such Net Cash Proceeds (including 100% of the Net Cash
Proceeds in respect of condemnation awards and payments in lieu thereof)
received by such Person in connection with such sales or dispositions; provided
that, so long as (A) no Default or Event of Default shall have occurred and is
continuing, (B) Borrower shall be permitted to apply such Net Cash Proceeds to
the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of Borrower or its Subsidiaries, and (C) Borrower or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such Net Cash
Proceeds, Borrower and its Subsidiaries shall have the option to apply such Net
Cash Proceeds to the costs of replacement of the assets that are the subject of
such sale or disposition or to the costs of purchase or construction of other
assets useful in the business of Borrower or its Subsidiaries unless and to the
extent that such applicable period shall have expired without such replacement,
purchase or construction being made or completed, in which case, any amounts not
so applied shall be paid to Agent and applied in accordance with
Section 2.4(f)(ii). Nothing contained in this Section 2.4(e)(ii) shall permit
Borrower or any of its Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.8. For the avoidance of doubt, this
Section 2.4(e)(ii) shall not apply to any issuances or sales of Equity Interests
by Borrower.

 

-13-



--------------------------------------------------------------------------------



 



(iii) Indebtedness. Subject to Section 2.4(e)(v), within 1 Business Day
following the date of incurrence by the Loan Parties or any of their
Subsidiaries of any Indebtedness (other than any Indebtedness permitted under
this Agreement), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iii) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.
(iv) Change of Control. Subject to Section 2.4(e)(v), in the event of a Change
of Control the Borrower shall prepay, in accordance with and subject to this
Section 2.4(e)(iv), all, but not less than all, of the Obligations held by each
Lender on the earlier of the second Business Day after the Change of Control or
the date of repayment or prepayment of any other Indebtedness of the Borrower
and its Subsidiaries required to be prepaid or repaid in connection with such
Change of Control (the “Change of Control Prepayment Date”). Prepayment of the
Obligations pursuant to this Section 2.4(e)(iv) shall be at 100% of the
Obligations. The prepayment shall be made on the Change of Control Prepayment
Date.
(v) Senior Debt Application. Notwithstanding anything to the contrary contained
herein, prepayments payable under Section 2.4(e)(ii), 2.4(e)(iii) or 2.4(e)(iv),
shall be applied to prepay Senior Debt (as defined in the Subordination
Agreement) until the Senior Debt (as defined in the Subordination Agreement) has
been paid in full (other than (i) contingent indemnification and reimbursement
claims in respect of which no claim for payment has been asserted in writing by
the Person holding such claim and (ii) Noteholder Subrogation Rights, as defined
in the WFF Subordination Agreement) and then to prepay the Obligations in
accordance with the terms of this Agreement.
(f) Application of Payments.
(i) [Intentionally Omitted]
(ii) Each prepayment pursuant to Section 2.4(e)(ii), Section 2.4(e)(iii) and
Section 2.4(e)(iv) above shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Term Loan until paid in full, and second, to the outstanding
principal amount of the Advances (with a corresponding permanent reduction in
the Maximum Revolver Amount), until paid in full, and third, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage (with a corresponding permanent reduction in the
Maximum Revolver Amount until such time that the Maximum Revolver Amount equals
$7,500,000, and without a corresponding permanent reduction in the Maximum
Revolver Amount thereafter) and (B) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in Section 2.4(b)(ii).
Amounts to be prepaid pursuant to Section 2.4(d), 2.4(e)(ii), 2.4(e)(iii) and
2.4(e)(iv) above shall be applied within the order of application of payment set
forth in this Section 2.4(f)(ii) first to reduce the outstanding principal
balance of Base Rate Loans until paid in full, and second to reduce the
outstanding principal balance of LIBOR Rate Loans.

 

-14-



--------------------------------------------------------------------------------



 



2.5. [Intentionally Omitted]
2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.
(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) shall bear interest on the Daily Balance
thereof as follows:
(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to the LIBOR Rate Margin minus 0.50% times the Daily
Balance of the undrawn face amount of all outstanding Letters of Credit.
(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,
(i) all Obligations (except for undrawn Letters of Credit) shall bear interest
on the Daily Balance thereof at a per annum rate equal to 2 percentage points
above the per annum rate otherwise applicable hereunder, and
(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.
(d) Payment. Except as provided to the contrary in Section 2.10 or
Section 2.12(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding; provided, that
notwithstanding anything to the contrary contained herein, if any payment of
interest, Letter of Credit fees or other fees, is payable on a day which is not
a Business Day, then such date of payment shall be extended to the immediately
following Business Day (it being understood that in the case of a LIBOR Rate
Loan, interest shall be payable as set forth in the definition of the term
Interest Period). Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge all interest and fees (when due and
payable), all Lender Group Expenses (as and when incurred), all charges,
commissions, fees, and costs provided for in Section 2.11(e) (as and when
accrued or incurred), all fees and costs provided for in Section 2.10 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document to the Loan Account, which amounts thereafter shall
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms hereof). Any interest not paid
when due shall be compounded by being charged to the Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms hereof).

 

-15-



--------------------------------------------------------------------------------



 



(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and, to the maximum extent permitted
by applicable law, payment received from Borrower in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.
2.7. Crediting Payments.
The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.
2.8. Designated Account.
Agent is authorized to make the Advances, the Swing Loans and the Term Loan, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain Borrower’s Designated
Account with Borrower’s Designated Account Bank for the purpose of receiving the
proceeds of the Advances and Swing Loans requested by Borrower and made by Agent
or the Lenders hereunder. Unless otherwise agreed by Agent and Borrower, any
Advance or Swing Loan requested by Borrower and made by Agent or the Lenders
hereunder shall be made to Borrower’s Designated Account.

 

-16-



--------------------------------------------------------------------------------



 



2.9. Maintenance of Loan Account; Statements of Obligations.
Agent shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with the Term Loan, all Advances
(including Protective Advances and Swing Loans) made by Agent, Swing Lender, or
the Lenders to Borrower or for Borrower’s account, the Letters of Credit issued
by Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account. Agent shall render statements regarding the Loan
Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.
2.10. Fees.
Borrower shall pay to Agent,
(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter; and
(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 1.00% per annum times the result of (i) the Maximum Revolver
Amount, less (ii) the average Daily Balance of the Revolver Usage during the
immediately preceding month (or portion thereof).
2.11. Letters of Credit.
(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrower (each, an “L/C”)
or to purchase participations or execute indemnities, guarantees, or
reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to letters of credit issued by an Underlying Issuer (as of the Closing
Date, the prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrower. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission 5
Business Days in advance of the requested date of issuance, amendment, renewal,
or extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender in its Permitted Discretion and shall specify
(i) the face amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary
thereof (or the beneficiary of the Underlying Letter of Credit, as applicable),
and (v) such other information (including, in the case of an amendment, renewal,
or extension, identification of the outstanding Letter of Credit to be so
amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
or extend such Letter of Credit. If requested by the Issuing Lender, Borrower
also shall be an applicant under the application with respect to any Underlying
Letter of Credit that is to be the subject of an L/C Undertaking. The Issuing
Lender shall have no obligation to issue a Letter of Credit if any of the
following would result after giving effect to the issuance of such requested
Letter of Credit:

 

-17-



--------------------------------------------------------------------------------



 



(i) the Letter of Credit Usage would exceed $1,500,000, or
(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding principal amount of Advances (including, without limitation,
Protective Advances and Swing Loans).
Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance reasonably
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrower shall reimburse such L/C Disbursement to Issuing Lender by
paying to Agent an amount equal to such L/C Disbursement not later than
11:00 a.m., California time, on the date that such L/C Disbursement is made, if
Borrower shall have received written or telephonic notice of such L/C
Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 11:00 a.m., California time, on the next Business Day, and, in
the absence of reimbursement on the prescribed schedule, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
initially, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower’s obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.
(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.11(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrower had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under

 

-18-



--------------------------------------------------------------------------------



 



such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each L/C Disbursement made by the Issuing Lender
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
in respect of such Letter of Credit as provided in this Section, such Lender
shall be deemed to be a Defaulting Lender and Agent (for the account of the
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.
(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto, other than any liability that a court of competent
jurisdiction finally determines resulted from the gross negligence or willful
misconduct of the Issuing Lender or any member of the Lender Group. Borrower
understands that the L/C Undertakings may require Issuing Lender to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that Borrower shall
not be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.
(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

 

-19-



--------------------------------------------------------------------------------



 



(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and shall be reimbursable immediately by
Borrower to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by Borrower that, the issuance charge imposed by the prospective
Underlying Issuer is .825% per annum times the undrawn amount of each Underlying
Letter of Credit, and that the Underlying Issuer also imposes a schedule of
charges for amendments, extensions, drawings, and renewals.
(f) If by reason of (i) any change after the Closing Date (or, in the case of
any Person that becomes an Underlying Issuer or an Issuing Lender after the
Closing Date, the date on which such Person becomes an Underlying Issuer or
Issuing Lender) in any applicable law, treaty, rule, or regulation or any change
in the interpretation or application thereof by any Governmental Authority, or
(ii) compliance by the Underlying Issuer or the Issuing Lender with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Federal Reserve Board as from time to time in effect (and any successor
thereto):
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or
(ii) there shall be imposed on the Underlying Issuer or the Issuing Lender any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender or Underlying Issuer of issuing, making, guaranteeing, or
maintaining any Letter of Credit or to reduce the amount receivable in respect
thereof by the Issuing Lender or Underlying Issuer, then, and in any such case,
Agent (on behalf of itself, the Underlying Issuer or the Issuing Lender) may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within
30 days after demand therefor, such amounts as Agent may specify to be necessary
to compensate the Issuing Lender or Underlying Issuer for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder; provided that Borrower shall not be required to compensate the
Issuing Lender or Underlying Issuer pursuant to this Section for any such
amounts incurred more than 180 days prior to the date that the Issuing Lender or
Underlying Issuer, as applicable first demands payment from Borrower of such
amounts; provided further that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section, as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

 

-20-



--------------------------------------------------------------------------------



 



2.12. LIBOR Option.
(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances or the Term Loan
be charged (whether at the time when made (unless otherwise provided herein),
upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation
of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the
LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of
(i) the last day of the Interest Period applicable thereto, (ii) the date on
which all or any portion of the Obligations are accelerated pursuant to the
terms hereof, or (iii) the date on which this Agreement is terminated pursuant
to the terms hereof. On the last day of each applicable Interest Period, unless
Borrower has either (x) properly exercised the LIBOR Option with respect thereto
or (y) sent prior written notice to Agent of its election not to convert such
LIBOR Rate Loan to the rate of interest then applicable to Base Rate Loans of
the same type hereunder, such LIBOR Rate Loan shall automatically convert to or
continue as a LIBOR Rate Loan with a 1-month Interest Period commencing on the
last day of such Interest Period. At any time that an Event of Default has
occurred and is continuing, (i) Borrower no longer shall have the option to
request that Advances or the Term Loan bear interest at a rate based upon the
LIBOR Rate and (ii) notwithstanding the immediately preceding sentence, all
LIBOR Rate Loans shall, at the election of Agent or Required Lenders,
automatically convert to Base Rate Loans of the same type at the end of the
applicable Interest Periods.
(b) LIBOR Election.
(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances or the Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.
(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
the Lenders harmless against any loss, cost, or expense (but excluding loss of
any margin) actually incurred by any Lender as a result of (A) the payment of
any principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or
Trigger Event that results in Agent exercising its rights under Section 2 and/or
Section 4 of the Sponsor Guaranty and Put Agreement), (B) the conversion of any
LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, or expenses, “Funding Losses”). A certificate of a Lender
delivered to Borrower setting forth in reasonable detail any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.12 shall be
conclusive absent manifest error. Borrower shall pay such amount to the Lender
within 30 days of the date of its receipt of such certificate. For the avoidance
of doubt, Borrower shall have no liability for Funding Losses that may arise by
virtue of any Base Rate Loan accruing interest at the one month LIBOR Rate
pursuant to clause (d) of the definition of “Base Rate”.

 

-21-



--------------------------------------------------------------------------------



 



(iii) Borrower shall have not more than 7 LIBOR Rate Loans in effect at any
given time. Borrower may only exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000.
(c) Conversion.
Borrower may convert LIBOR Rate Loans to Base Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are converted or prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of payments remitted to Agent in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold the
Lenders harmless against any and all Funding Losses in accordance with
Section 2.12 (b)(ii) above.
(d) Special Provisions Applicable to LIBOR Rate.
(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis from and after the effective date of the change in applicable
laws or in reserve requirements, as applicable, to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrower
and Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrower may, by notice to such affected Lender
(y) require such Lender to furnish to Borrower a statement setting forth the
basis for adjusting such LIBOR Rate and the method for determining the amount of
such adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).

 

-22-



--------------------------------------------------------------------------------



 



(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof (or, in the case of
any Person that becomes a Lender after the date hereof, after the date on which
such Person becomes a Lender), as determined reasonably and in good faith by
such Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrower and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z) Borrower
shall not be entitled to elect the LIBOR Option until such Lender determines
that it would no longer be unlawful or impractical to do so.
(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.
2.13. Capital Requirements.
(a) If, after the date hereof (or, in the case of any Person that becomes a
Lender after the date hereof, after the date on which such Person becomes a
Lender), any Lender reasonably determines that (i) the adoption of or change in
any law, rule, regulation or guideline regarding capital requirements for banks
or bank holding companies, or any change in the interpretation or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law) changed or imposed after the date
hereof (or, in the case of any Person that becomes a Lender after the date
hereof, after the date on which such Person becomes a Lender), has the effect of
reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s Commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify Borrower and Agent thereof.
Following receipt of such notice, Borrower agrees to pay such Lender on demand
the amount of such reduction of return of capital as and when such reduction is
determined, payable within 30 days after presentation by such Lender of a
statement in the amount and setting forth in reasonable detail such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrower of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-23-



--------------------------------------------------------------------------------



 



(b) If (x) any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or delivers a notice
pursuant to Section 2.12(d)(ii) (any such Lender, an “Affected Lender”) or
(y) Agent on behalf of itself, the Underlying Issuer or the Issuing Lender
requests additional or increased costs pursuant to Section 2.11(f) (any such
Person, an “Affected L/C Entity”), then, if requested by Borrower to do so, such
Affected Lender or Affected L/C Entity shall use reasonable efforts to promptly
designate a different one of its lending or letter of credit issuing offices or
to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender or Affected
L/C Entity, such designation or assignment would eliminate or reduce amounts
payable pursuant to Section 2.11(f), Section 2.12(d)(i) or Section 2.13(a), or
not require the delivery of the notice delivered pursuant to
Section 2.12(d)(ii), as applicable, and (ii) in the reasonable judgment of such
Affected Lender or Affected L/C Entity, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. If Borrower requests an Affected Lender or
Affected L/C Entity to take such actions, Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender or Affected
L/C Entity in connection with any such designation or assignment. If, after such
reasonable efforts, such Affected Lender or Affected L/C Entity does not so
designate a different one of its lending or letter of credit issuing offices or
assign its rights to another of its offices or branches so as to eliminate
Borrower’s obligation to pay any future amounts to such Affected Lender or
Affected L/C Entity pursuant to Section 2.11(f), Section 2.12(d)(i) or
Section 2.13(a) or eliminate the restrictions with respect to LIBOR Rate Loans
in Section 2.12(d)(ii), as applicable, then Borrower (without prejudice to any
amounts then due to such Affected Lender or Issuing Lender under
Section 2.11(f), Section 2.12(d)(i) or (ii) or Section 2.13(a), as applicable)
may, upon notice to Agent, unless prior to the effective date of any such
assignment the Affected Lender or Affected L/C Entity withdraws its request for
such additional amounts under Section 2.11(f), Section 2.12(d)(i) or
Section 2.13(a) or its notice under Section 2.12(d)(ii), as applicable, seek one
or more substitute Lenders or a substitute Issuing Lender, in each case,
reasonably acceptable to Agent (each substitute Lender or substitute Issuing
Lender, a “Replacement Lender”) to purchase the Obligations owed to such
Affected Lender or Issuing Lender, as the case may be, and such Affected
Lender’s or Issuing Lender’s Commitments hereunder, and if such Replacement
Lender or Replacement Lenders agree(s) to such purchase, such Affected Lender or
the Issuing Lender shall, in accordance with Section 14.2, assign to the
applicable Replacement Lender(s) its Obligations and Commitments, pursuant to an
Assignment and Acceptance, and upon such purchase by any Replacement Lender,
such Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender or the Issuing Lender shall cease to be a
“Lender” for purposes of this Agreement.
2.14. Sponsor Letter of Credit.
Borrower acknowledges that Agent may draw on the Sponsor Letter of Credit and
apply the proceeds thereof pursuant to the terms and conditions of the Sponsor
Guaranty and Put Agreement and Section 2.4(b)(ii)(B).

 

-24-



--------------------------------------------------------------------------------



 



3. CONDITIONS; TERM OF AGREEMENT.
3.1. Conditions Precedent to the Initial Extension of Credit.
The obligation of each Lender to make its initial extension of credit provided
for hereunder, is subject to the fulfillment, to the satisfaction of Agent and
each Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent).
3.2. Conditions Precedent to all Extensions of Credit.
The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:
(a) the representations and warranties of Borrower and its Subsidiaries and
Sponsor Guarantors contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date); and
(b) no Default or Event of Default or Trigger Event shall have occurred and be
continuing on the date of such extension of credit, nor shall any result from
the making thereof.
3.3. Term.
This Agreement shall continue in full force and effect for a term ending on
July 15, 2012 (the “Maturity Date”). The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.
3.4. Effect of Termination.
On the date of such termination of this Agreement as provided in Section 3.3,
all Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit) immediately shall become due and
payable without notice or demand (including the requirement that Letter of
Credit Collateralization be provided pursuant to Section 3.6 hereof). No
termination of this Agreement, however, shall relieve or discharge Loan Parties
or their Subsidiaries of their duties, Obligations, or covenants hereunder or
under any other Loan Document and the Lender Group’s obligations to provide
additional credit hereunder have been terminated.

 

-25-



--------------------------------------------------------------------------------



 



3.5. Early Termination by Borrower.
Borrower has the option, at any time upon 5 Business Days prior written notice
(which notice shall be irrevocable unless such notice specifies it is
conditional on the consummation of a refinancing or other transaction, in which
case such notice shall be contingent on the consummation thereof, and may be
revoked by Borrower if such refinancing or other transaction fails to close) by
Borrower to Agent, to terminate this Agreement and terminate the Commitments
hereunder by paying to Agent the Obligations (including the provision of Letter
of Credit Collateralization with respect to the then existing Letter of Credit
Usage pursuant to Section 3.6 hereof), in full.
3.6. Provisions Regarding Letter of Credit Collateralization.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, if the Sponsor Guarantors (or either of them) furnish to Agent Letter
of Credit Collateralization pursuant to Section 3.4, Section 3.5 or this
Section 3.6 hereof with respect to all outstanding and undrawn Letters of Credit
existing on the date (the “Applicable Termination Date”) on which this Agreement
is terminated and if Borrower and Sponsor Guarantors notify Agent in writing
that the Letter of Credit Collateralization is being furnished by Sponsor
Guarantors (or either of them), if any such outstanding and undrawn Letter of
Credit existing on the Applicable Termination Date, (a) is cancelled and
returned to the Issuing Lender prior to any draw being made thereon by the
beneficiary thereof, (b) expires or is terminated in accordance with its terms
prior to any draw being made thereon by the beneficiary thereof, or (c) is drawn
in its full face amount (or is drawn in part, prior to the date on which such
Letter of Credit is cancelled and returned to the Issuing Lender or expires or
is terminated in accordance with its terms), Agent shall:
(A) in the event that Letter of Credit Collateralization with respect to such
Letter of Credit is provided pursuant to clause (a) of the definition of Letter
of Credit Collateralization, within five Business Days following the date on
which such Letter of Credit is so cancelled, expires, is terminated or is drawn,
pay into a bank account specified in writing by the Sponsor Guarantors an amount
in Dollars in immediately available funds equal to (1) the excess of (i) the
amount of the cash collateral provided in respect of such Letter of Credit
Collateralization with respect to such Letter of Credit (reduced in the case of
a partial draw on such Letter of Credit by a portion of the 5% excess Letter of
Credit Collateralization posted with respect to such Letter of Credit, which
portion is attributable to the undrawn portion of such Letter of Credit) over
(ii) an amount equal to 100% of the unsatisfied reimbursement obligations (if
any) in respect of such Letter of Credit as of the date on which such Letter of
Credit is cancelled, expires, is terminated or is drawn, as the case may be,
plus (2) the amount of any interest or other yield earned on the cash collateral
provided by the Sponsor Guarantors in respect of such Letter of Credit
Collateralization (provided that, in the case of a partial draw of such Letter
of Credit, the amount otherwise payable to the Sponsor Guarantors pursuant to
this clause (2) shall be such amount otherwise payable, multiplied by a fraction
the numerator of which is the amount of the partial draw thereon and the
denominator of which is the remaining Letter of Credit Usage with respect to
such Letter of Credit), minus (3) in the case of a partial draw of a Letter of
Credit, the amount of any then remaining Letter of Credit Usage with respect to
such Letter of Credit, minus (4) any reasonable out-of-pocket fees and expenses
of Agent with respect to such Letter of Credit not previously paid or satisfied
by Borrower or any of its Subsidiaries; and

 

-26-



--------------------------------------------------------------------------------



 



(B) in the event that Letter of Credit Collateralization with respect to such
Letter of Credit is provided pursuant to clause (c) of the definition of Letter
of Credit Collateralization, (i) if such Letter of Credit is cancelled and
returned to the Issuing Lender or expires or is terminated in accordance with
its terms (without any draw being made thereon by the beneficiary thereof),
within five Business Days following the date on which such Letter of Credit is
so cancelled, expires or terminated, return such standby letter of credit to the
Sponsor Guarantors stamped “cancelled” on every page thereof, or (ii) if such
Letter of Credit is drawn, (1) within five Business Days following the draw on
such Letter of Credit, the Agent shall draw upon such standby letter of credit
in an amount equal to 100% of the unsatisfied reimbursement obligations in
respect of such Letter of Credit as of the date on which such Letter of Credit
is funded, and (2) within five Business Days following the first to occur of a
draw in full thereon, or the expiration or termination thereof in accordance
with its terms, return such standby letter of credit to the Sponsor Guarantors
stamped “cancelled” on every page.
It is agreed and understood that Agent shall have (i) no obligation to invest
any cash collateral in an interest-bearing account or in any particular type of
account and (ii) no right to invest any cash collateral (except in Cash
Equivalents) without the prior written consent of the Sponsor Guarantors, which
may be given or withheld in their sole discretion).
It is also agreed that the provisions of this Section 3.6 shall survive
termination of this Agreement and shall inure to the benefit of, and be
enforceable by, the Sponsor Guarantors (or either of them) as intended
third-party beneficiaries hereof.
4. REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete in all respects, as of the date hereof, and shall be
true, correct and complete, in all respects, as of the Closing Date and as of
the date of the making of the initial Loans hereunder, and true, correct, and
complete, in all material respects at and as of the date of the making of each
Advance (or other extension of credit) made thereafter, as though made on and as
of the date of such Advance (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement.
4.1. Organization; Power and Authority.
The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the other Loan Documents to which it is a party and
to perform the provisions hereof and thereof.

 

-27-



--------------------------------------------------------------------------------



 



4.2. Authorization, Etc.
This Agreement and the other Loan Documents to which the Borrower and its
Subsidiaries are a party have been duly authorized by all necessary corporate or
other organizational action on the part of the Borrower and its Subsidiaries,
and this Agreement constitutes, and upon execution and delivery thereof each
other Loan Document to which the Borrower and its Subsidiaries are a party will
constitute, a legal, valid and binding obligation of the Borrower and its
Subsidiaries enforceable against the Borrower and its Subsidiaries in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
4.3. Disclosure.
The Loan Documents and the certificates or other writings delivered by or on
behalf of the Borrower in connection with the transactions contemplated hereby
and the financial statements listed in Schedule 4.5, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made (it being understood that the Borrower
makes no representation or warranty as to the accuracy of the projections except
to the extent provided in Section 4.5(b)).
4.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 4.4 (as the same may be supplemented from time to time) is a
complete and correct list of the Borrower’s Subsidiaries, as of the date hereof
and as of each date that the representation set forth in Section 4.4(a) of the
New Senior Note Agreement is made or remade (but only to same extent that such
representation is made or remade under the New Senior Note Agreement (and after
giving effect to any changes thereto)) showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization and the percentage of
shares of each class of its outstanding Equity Interests owned by the Borrower
and each other Subsidiary.
(b) All of the outstanding Equity Interests of each Subsidiary shown in
Schedule 4.4 as being owned by the Borrower or any of its Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Borrower
or another Subsidiary free and clear of any Lien (except for Liens created by
the Security Documents (as defined in the New Senior Note Agreement), transfer
restrictions imposed by relevant state or federal securities laws,
non-consensual Liens permitted under Section 6.4 arising by operation of law or
as otherwise disclosed in Schedule 4.4).

 

-28-



--------------------------------------------------------------------------------



 



(c) Unless, after the Closing Date, any Subsidiary identified on Schedule 4.4
has been merged or consolidated pursuant to Section 6.2 each Subsidiary
identified in Schedule 4.4 is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
4.5. Financial Statements; Projections.
(a) The Borrower has delivered to the Agent copies of the consolidated financial
statements of the Borrower listed on Schedule 4.5. All of said financial
statements (including, without limitation, in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Borrower and its Subsidiaries as of the respective dates
specified in such financial statements and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).
(b) The projections that were prepared by or on behalf of the Borrower in
connection with the Transaction and delivered to the Agent on March 25, 2009
were prepared in good faith and are based on assumptions and information
believed by the Borrower to be reasonable at the time such projections were
prepared.
4.6. Compliance with Laws, Other Instruments, Etc.
The execution, delivery and performance by the Borrower and the Subsidiary
Guarantors of this Agreement and each of the other Loan Documents to which they
are parties will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Borrower or any Subsidiary under, any (i) indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease or any other Material agreement
or instrument to which the Borrower or any Subsidiary is bound or by which the
Borrower or any Subsidiary or any of their respective properties may be bound or
affected, or (ii) corporate charter or by-laws of the Borrower or a Subsidiary,
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Borrower or any Subsidiary or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Borrower or any Subsidiary.
4.7. Governmental Authorizations, Etc.
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Borrower of this Agreement or the other Loan
Documents and the consummation of the Transaction, except for (i) notification
filings under the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, with the United States Department of Justice and the Federal Trade
Commission, (ii) filings or notifications pursuant to Rule 14f-1 of the Exchange
Act, (iii) filings of appropriate counterparts of this Agreement and other
information as required by applicable foreign, Federal and state securities law,
(iv) with respect to FCC Licenses, filings with, and consents from, the Federal
Communications Commission in connection with a transfer of control and (v) all
filings and other actions contemplated by the Security Documents (as defined in
the New Senior Note Agreement).

 

-29-



--------------------------------------------------------------------------------



 



4.8. Litigation; Observance of Statutes and Orders.
(a) Except as disclosed in Schedule 4.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any property of the Borrower or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
(b) Neither the Borrower nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
4.9. Taxes.
The Borrower and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
payable by them, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Borrower or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. As of the date hereof, the Federal income tax
liabilities of the Borrower and its Subsidiaries have been determined by the
Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended December 31, 2004.
4.10. Title to Property; Leases.
The Borrower and its Subsidiaries have good and sufficient title to their
respective Material properties, including, as of the date hereof, all such
Material properties reflected in the most recent audited balance sheet referred
to in Section 4.5 or purported to have been acquired by the Borrower or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business or in transactions permitted under Section 6.8), in
each case free and clear of Liens prohibited by this Agreement, except for those
defects in title and Liens that, individually or in the aggregate, would not
have a Material Adverse Effect. All Material leases are valid and subsisting and
are in full force and effect in all material respects.

 

-30-



--------------------------------------------------------------------------------



 



4.11. Licenses, Permits, Etc.
Except as disclosed in Schedule 4.11, the Borrower and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto (the “Intellectual
Property”), that individually or in the aggregate are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect. To
the knowledge of the Borrower, no claim has been asserted in writing and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property which could reasonably be expected to have a Material Adverse Effect.
4.12. Compliance with ERISA.
(a) The Borrower and each ERISA Affiliate have operated and administered each
Benefit Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the IRC relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability, penalty or excise tax by the Borrower or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Borrower or any ERISA Affiliate, in either case pursuant to Title
I or IV of ERISA, such penalty or excise tax provisions, section 412 or 436 of
the IRC or section 4068 of ERISA, other than such liabilities, penalties or
excise taxes or Liens as would not be individually or in the aggregate Material.
(b) The expected postretirement benefit obligation (determined as of the last
day of the Borrower’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Borrower and its Subsidiaries is not Material.
4.13. Outstanding Indebtedness.
Upon the effectiveness of the Amendment, Restatement and Combination
Transactions (as defined in the New Senior Note Agreement), and of the
Satisfaction Transactions (as defined in the New Senior Note Agreement), neither
the Borrower nor any of its Subsidiaries will, on the Closing Date, have any
Indebtedness other than Capital Leases, Indebtedness outstanding under the
Senior Refinancing Documents and the Obligations.
4.14. Status under Certain Statutes.
(a) Neither the Borrower nor any Subsidiary is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

 

-31-



--------------------------------------------------------------------------------



 



(b) No Loan Party is subject to regulation under any federal or state statute or
regulation (other than Regulation X of the Board of Governors of the Federal
Reserve System) which limits its ability to incur Indebtedness.
(c) Neither the Borrower nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti Terrorism Order or
(ii) to the knowledge of the Borrower engages in any dealings or transactions
with any such Person. The Borrower and its Subsidiaries are in compliance, in
all material respects, with the Patriot Act.
4.15. Environmental Matters.
Other than exceptions to any of the following that could not, individually or in
any aggregation, reasonably be expected to give rise to a Material Adverse
Effect (a) the Borrower and its Subsidiaries comply and have complied with all
applicable Environmental Laws, and possess and comply with and have possessed
and complied with all Environmental Permits required under such laws, (b) there
are no past, present or anticipated future events, conditions, circumstances,
practices, plans or legal requirements that, to its knowledge, could prevent or
materially increase the burden on the Borrower and its Subsidiaries of
compliance with applicable Environmental Laws or of obtaining, renewing or
complying with all Environmental Permits required under such laws, (c) the
Borrower and its Subsidiaries have received no notice of any violation of, or
potential liability under, any Environmental Law and (d) to the Borrower’s
knowledge, there are and have been no Materials of Environmental Concern
released or disposed of at any property owned or operated, or otherwise used for
disposal by the Borrower or any of its Subsidiaries now or in the past that
could give rise to liability of the Borrower or any of its Subsidiaries under
any Environmental Law.
4.16. No Default.
Immediately following the Closing Date, the Borrower will not, nor will any of
its Subsidiaries, be in default under or with respect to any of its Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect.
4.17. Patriot Act.
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (b) Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the Loans
made hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

-32-



--------------------------------------------------------------------------------



 



4.18. Margin Stock.
No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to Borrower will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors or the Federal
Reserve System.
4.19. OFAC.
No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. No
Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has more than 10% of its assets located in Sanctioned
Entities, or (c) derives more than 10% of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Advance or of the Term Loan will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.
5. AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Borrower shall and shall cause each
of its Subsidiaries to comply with each of the following:
5.1. Financial and Business Information.
Borrower shall deliver to the Agent and Lenders:
(a) Monthly Reporting — within 30 days after the end of each fiscal month of
Borrower, a copy of:
(i) an unaudited consolidated balance sheet of Borrower and its Subsidiaries as
of the end of such month, and
(ii) the unaudited consolidated statements of income and cash flows of Borrower
and its Subsidiaries for such fiscal month and for the elapsed portion of the
fiscal year ended with the last day of such fiscal month, setting forth in each
case in comparative form the figures for the corresponding fiscal month in the
previous fiscal year, all in reasonable detail.
(b) Quarterly Statements — within 50 days after the end of each quarterly fiscal
period in each fiscal year of the Borrower (other than the last quarterly fiscal
period of each such fiscal year), a copy of:
(i) an unaudited consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such quarter, and

 

-33-



--------------------------------------------------------------------------------



 



(ii) the unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter
(including an explanation of any adjustments to such statements that will be
necessary in order to compute Consolidated Net Income in accordance with clause
(b) of the definition of such term),
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Borrower’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.1(b);
(c) Annual Statements — within 90 days after the end of each fiscal year of the
Borrower, a copy of:
(i) a consolidated balance sheet of the Borrower and its Subsidiaries, as at the
end of such year, and
(ii) the consolidated statements of income, changes in shareholders’ equity and
cash flows of the Borrower and its Subsidiaries, for such year (including an
explanation of any adjustments to such statements that will be necessary in
order to compute Consolidated Net Income in accordance with clause (b) of the
definition of such term),
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Borrower’s Annual
Report on Form 10-K for such fiscal year (together with the Borrower’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 5.1(c);
(d) promptly after their becoming available, one copy, by email or other
electronic transmission, of (i) each financial statement, report (other than
those already delivered pursuant to Section 5.1(a), (b) and (c)), notice or
proxy statement sent by Borrower or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report (other than those already
delivered pursuant to Section 5.1(a), (b) and (c)), each registration statement
that shall have become effective (without exhibits except as expressly requested
by such holder), and each final prospectus and all amendments thereto filed by
Borrower or any Subsidiary with the Securities and Exchange Commission;

 

-34-



--------------------------------------------------------------------------------



 



(e) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Borrower is taking or proposes to take
with respect thereto;
(f) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Borrower or an
ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Benefit Plan, any reportable event, as defined in
section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan,
or the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Borrower or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the IRC relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Borrower or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;
(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Borrower or any of its Subsidiaries or relating to
the ability of the Borrower to perform its obligations under the Loan Documents
as from time to time may be reasonably requested by the Agent or any Lender
(acting through the Agent);
(h) Documents Delivered Under New Senior Note Agreement — Senior Documents —
simultaneously with the delivery thereof to any Noteholder (as defined in the
Subordination Agreement), a copy of each report, notice or similar document
delivered under the Senior Documents (as defined in the Subordination Agreement)
(including, without limitation, any amendment, waiver, consent or modification
to any Senior Document (as defined in the Subordination Agreement), but
excluding (i) monthly, quarterly and annual financial statements and other
documents or notices that are required by the terms of this Section 5.1 to be
delivered to the Lenders and (ii) information relating to pricing under the
Senior Documents);

 

-35-



--------------------------------------------------------------------------------



 



(i) Operating and Cash Flow Budgets — on or before February 15th of each year,
commencing on February 15, 2010, (i) the annual budget of Borrower and its
Subsidiaries, as approved by its board of directors, for Borrower’s fiscal year
beginning on the preceding January 1st and (ii) a forecast of the projected
consolidated cash flows of the Borrower and its Subsidiaries for such fiscal
year, broken down by calendar month, with a month by month comparison to the
previous fiscal year of Borrower, such budget and forecast to be in reasonable
detail; and
(j) Additional Senior Debt / Maximum Senior Debt Amount — promptly, and in any
event (i) with respect to Senior Note Protective Advances, upon the earlier of
(x) one Business Day after the making of any such Senior Note Protective
Advance, and (y) Borrower’s knowledge thereof, and (ii) with respect to any
other additional incurrence of Senior Debt or any other obligations which would
constitute Excess Amounts, at least five Business Days prior to the incurrence
thereof, notice of the incurrence by any Loan Party of additional Senior Debt or
any other obligations which when incurred would constitute Excess Amounts, which
such notice shall include a specific indication, after giving effect to such
additional incurrence of (A) the then outstanding principal amount of Senior
Debt, (B) the then Excess Amount, if any, (C) the then Maximum Senior Debt
Amount and (D) whether, and to what extent if any, the then outstanding
principal amount of Senior Debt exceeds the Maximum Senior Debt Amount. For the
purposes of this Section 5.1(j), the terms “Excess Amount,” “Maximum Senior Debt
Amount” and “Senior Debt” are each used in this Section 5.1(j) as defined in the
WFF Subordination Agreement (as the WFF Subordination Agreement is in effect on
the Closing Date, and as the WFF Subordination Agreement may from time to time
hereafter be amended, supplemented or otherwise modified so long as Borrower has
received notice of, or otherwise is aware of, such amendment, supplement or
modification).
5.2. Officer’s Certificate.
Each set of financial statements delivered to the Agent pursuant to
Section 5.1(a), Section 5.1(b) or Section 5.1(c) hereof shall be accompanied by
a Compliance Certificate of a Senior Financial Officer setting forth:
(a) Covenant Compliance — in the case of the financial statements delivered
pursuant to Section 5.1(b) or 5.1(c), the information (including detailed
calculations) required in order to establish whether the Borrower was in
compliance with the requirements of Section 7, Section 6.3 through Section 6.6
and Section 6.9 (additionally, with respect to Section 6.3, the Compliance
Certificate shall contain specific indications of (i) the outstanding principal
amount of Senior Debt as of the date of the delivery of such Compliance
Certificate, (ii) the Excess Amount, if any, as of the date of the delivery of
such Compliance Certificate, (iii) the Maximum Senior Debt Amount as of the date
of the delivery of such Compliance Certificate and (iv) whether, and to what
extent if any, the outstanding principal amount of Senior Debt exceeds the
Maximum Senior Debt Amount as of the date of the delivery of such Compliance
Certificate) on the date of the balance sheet included in the statements then
being furnished (including with respect to such Section, where applicable, the
calculations of the maximum ratio permissible under the terms of such Section,
and the calculation of the ratio then in existence) (for the purposes of this
Section 5.2(a), the terms “Excess Amount,” “Maximum Senior Debt Amount” and
“Senior Debt” are each used in this Section 5.2(a) as defined in the WFF
Subordination Agreement (as the WFF Subordination Agreement is in effect on the
Closing Date, and as the WFF Subordination Agreement may from time to time
hereafter be amended, supplemented or otherwise modified so long as Borrower has
received notice of, or otherwise is aware of, such amendment, supplement or
modification)); and

 

-36-



--------------------------------------------------------------------------------



 



(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Borrower and its Subsidiaries
from the beginning of the monthly, quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Borrower or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Borrower shall have taken or
proposes to take with respect thereto.
5.3. Inspection.
The Borrower shall permit the representatives of the Agent:
(a) No Default — if no Default or Event of Default then exists, at the expense
of the Agent and upon reasonable prior notice to the Borrower, to visit the
principal executive office of the Borrower, to discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with the Borrower’s officers, and,
with the consent of the Borrower (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Borrower and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b) Default — if a Default or Event of Default then exists, at the expense of
the Borrower, to visit and inspect any of the offices or properties of the
Borrower or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Borrower
authorizes said accountants to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries), all at such times and as often as may be
requested.
5.4. Compliance with Law.
The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Borrower and its
Subsidiaries taken as a whole.

 

-37-



--------------------------------------------------------------------------------



 



5.5. Insurance.
The Borrower will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
5.6. Maintenance of Properties.
The Borrower will, and will cause each of its Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Borrower or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Borrower has concluded that such discontinuance would not, individually
or in the aggregate, have a materially adverse effect on the business,
operations, affairs, financial condition, properties or assets of the Borrower
and its Subsidiaries taken as a whole.
5.7. Payment of Taxes.
The Borrower will, and will cause each of its Subsidiaries to, file all income
tax or similar tax returns required to be filed in any jurisdiction and to pay
and discharge all taxes shown to be due and payable on such returns and all
other taxes, assessments, governmental charges, or levies payable by any of
them, to the extent such taxes and assessments have become due and payable and
before they have become delinquent, provided that neither the Borrower nor any
Subsidiary thereof need pay any such tax or assessment if (i) the amount,
applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary thereof has established adequate reserves therefor
in accordance with GAAP on the books of the Borrower or such Subsidiary or
(ii) the nonpayment of all such taxes and assessments individually, or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
5.8. Corporate Existence, Etc.
Except as permitted by Section 6.2, the Borrower will at all times preserve and
keep in full force and effect its corporate existence and the Borrower will at
all times preserve and keep in full force and effect the corporate existence of
each of its Subsidiaries and all rights and franchises of the Borrower and its
Subsidiaries unless, in the good faith judgment of the Borrower, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a materially adverse effect on the business, operations, affairs, financial
condition, properties or assets of the Borrower and its Subsidiaries taken as a
whole.

 

-38-



--------------------------------------------------------------------------------



 



5.9. Additional Guarantors.
With respect to any Person that, subsequent to the Closing Date, becomes a
Subsidiary of the Borrower, the Borrower shall cause such new Subsidiary to
become a party to the Guaranty within 10 Business Days after so becoming a
Subsidiary, and will provide notice to the Agent within five (5) Business Days
of such Subsidiary entering into the Guaranty that the Guaranty is being
delivered and will also refer to this Section 5.9 and the right of Agent and the
Lenders to receive an opinion with respect to such Guaranty and will give the
Agent 10 Business Days to request such opinion, and, if requested, the Borrower
shall deliver to Agent and the Lenders legal opinions relating to such
documentation, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Agent.
5.10. Sale of Culver City.
The Borrower will use reasonable efforts to consummate a Sale-Leaseback
Transaction, on terms reasonably acceptable to the Agent (it being understood
that the Agent hereby consents to terms of the Sale-Leaseback Transaction so
long as such terms are not materially less favorable to the Borrower than the
terms set forth on Schedule 5.10), with respect to Culver City as promptly as
practicable after the Closing Date.
6. NEGATIVE COVENANTS.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Borrower will not and will not
permit any of its Subsidiaries to do any of the following:
6.1. Transactions with Affiliates.
The Borrower will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Borrower or any Subsidiary),
except (i) payment of the Permitted Glendon/Affiliate Payments, (ii) payments
made to Gores Radio Holdings and/or its Affiliates in respect of the New Senior
Notes held by Gores Radio Holdings and/or its Affiliates, (iii) Other Guaranties
by Gores Radio Holdings and/or its Affiliates or other contingent obligations of
Gores Radio Holdings and/or its Affiliates in respect of obligations of the
Borrower or any Subsidiary, (iv) payments made to any Sponsor Guarantor in
respect of Indebtedness, if any, held by such Sponsor Guarantor under this
Agreement or other obligations owing to Gores Radio Holdings and/or its
Affiliates in respect hereof, (v) payments made to Gores Radio Holdings and/or
its Affiliates arising out of a Sale-Leaseback Transaction with respect to
Culver City, but only if Gores Radio Holdings and/or its Affiliates is the
purchaser of Culver City and such Sale-Leaseback Transaction complies with the
terms set forth on Schedule 5.10 or in clause (vi) of this Section 6.1, and
(vi) pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

-39-



--------------------------------------------------------------------------------



 



6.2. Merger, Consolidation, Etc.
Except to the extent permitted by Section 6.5, the Borrower shall not, nor shall
it permit any Subsidiary to, consolidate with or merge with any other
corporation or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person (provided that a
Subsidiary may merge into the Borrower or a Subsidiary Guarantor). Without
limiting the generality of the foregoing, the Borrower shall not, nor shall it
permit any Subsidiary to, consolidate, merge, transfer or lease the Metro
Division or the Network Division into or to any Person (other than the Borrower
or another Subsidiary that is a wholly-owned Domestic Subsidiary).
6.3. Limitation on Indebtedness.
The Borrower will not, nor will it permit any Subsidiary to, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:
(a) Senior Debt (as defined in the Subordination Agreement) in an aggregate
principal amount not to exceed the Maximum Senior Debt Amount (as defined in the
Subordination Agreement);
(b) Indebtedness in respect of Capital Leases and purchase money obligations
listed in Schedule 6.3, a Capital Lease, if any, arising out of the
Sale-Leaseback Transaction with respect to Culver City referred to in
Section 5.10, and additional Capital Leases and purchase money obligations in an
aggregate amount not to exceed $1,150,000 at any time, and any refinancings,
renewals, refundings or extensions thereof (provided that (i) the principal
amount of such Indebtedness shall not be increased except in each case by an
amount equal to the fees and expenses incurred in connection therewith and
(ii) the terms of such Indebtedness are no less favorable (other than terms
relating to interest, prepayment premiums, fees, the amount, timing or
computation of payments and other similar economic terms), taken as a whole,
than those of the Indebtedness being refinanced, renewed, refunded or extended);
(c) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;
(d) other unsecured Indebtedness of the Borrower and the Subsidiaries in an
aggregate principal amount not exceeding $1,150,000 at any time outstanding;
(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary Guarantor; and
(f) Indebtedness in respect of the Sale-Leaseback Transaction described in
Section 5.10.

 

-40-



--------------------------------------------------------------------------------



 



6.4. Limitation on Liens.
The Borrower will not, nor will it permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:
(a) Liens for taxes not yet subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings, provided that, if
contested, adequate reserves with respect thereto are maintained on the books of
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s and mechanics’ liens, or Liens arising out of judgments or awards
against the Borrower or any of its Subsidiaries with respect to which the
Borrower or such Subsidiary at the time shall currently be prosecuting an appeal
or proceedings for review in good faith and by proper proceedings;
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds (or letters of
credit to secure any of the foregoing but, for the avoidance of doubt, excluding
deposits or other Liens to secure any reimbursement obligations under such
letters of credit) and other obligations of a like nature, in each case incurred
in the ordinary course of business and not securing debt for money borrowed;
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business taken as a whole of the Borrower or such Subsidiary;
(f) Liens created pursuant to the Security Documents (as defined in the New
Senior Note Agreement) securing the Senior Debt (as defined in the Subordination
Agreement);
(g) Liens in existence on the date hereof listed on Schedule 6.4 and Liens
securing any refinancings, refundings, renewals or extensions of Indebtedness
secured by such Liens outstanding on the date hereof, provided that no such Lien
is spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured by any such Lien is not increased (by an amount
greater than costs associated with any such refinancing, refunding, renewals or
extensions);
(h) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing only amounts owing to such bank with respect
to cash management and operating account arrangements, including, without
limitation, those involving pooled accounts and netting arrangements (but in no
event securing Indebtedness);

 

-41-



--------------------------------------------------------------------------------



 



(i) Liens in respect of Indebtedness not in existence on the date hereof
permitted by Section 6.3 so long as (i) the aggregate amount of such
Indebtedness does not exceed $1,150,000 at any time (subject to increase in
accordance with clause (i) of the proviso to Section 6.3(b)), (ii) any such Lien
attaches only to the property that is purchased or acquired and the proceeds
thereof and (iii) such Lien only secures the Indebtedness incurred to purchase
or acquire such asset and refinancings or replacements thereof not in excess of
the amount outstanding at the time of such refinancing or replacement (subject
to increase in accordance with clause (i) of the proviso to Section 6.3(b); and
(j) Liens arising pursuant to Section 2.4(b), Section 2.4(f)(ii), Section 3.4
and Section 3.5; and
(k) other Liens not otherwise permitted by clauses (a) through (j) of this
Section 6.4; provided that (i) in the case of Liens securing Indebtedness, the
aggregate principal or face amount secured thereby, and (ii) in the case of
Liens securing obligations (other than Indebtedness), the aggregate amount
secured thereby, does not, in the case of clause (i) and clause (ii), exceed
$575,000 in the aggregate at any time.
6.5. Limitation on Investments.
The Borrower will not, nor will it permit any Subsidiary to, make or hold any
Investments, except:
(a) Investments held by the Borrower and its Subsidiaries in the form of cash
and Cash Equivalents;
(b) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and (ii) additional Investments by
the Borrower and its Subsidiaries in any Subsidiary;
(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d) Investments in existence as of the Closing Date and set forth on
Schedule 6.5(d);
(e) Investments set forth on Schedule 6.5(e), plus, for the avoidance of doubt,
any amount applicable to acquisition costs of such Investment in accordance with
Section 6.5(f); and

 

-42-



--------------------------------------------------------------------------------



 



(f) Investments to acquire a majority of the Equity Interests in any Person, or
an Investment of the type described in clause (c) of the definition of such
term, not to exceed $5,750,000 in any calendar year so long as the aggregate
amount of such Investments made pursuant to this clause (f) and the aggregate
amount of Capital Expenditures made in accordance with Section 6.9 do not exceed
$17,250,000 in such year.
6.6. Restricted Payments.
The Borrower shall not, nor shall it permit any Subsidiary to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except for:
(a) any such Restricted Payment paid solely to the Borrower or a wholly-owned
Subsidiary; and
(b) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may repurchase its Equity
Interests owned by employees of the Borrower or its Subsidiaries or make
payments to employees of the Borrower or its Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity based incentives pursuant to
management incentive plans or in connection with the death or disability of such
employees in an aggregate amount not to exceed $287,500 in any fiscal year.
6.7. Line of Business.
The Borrower will not and will not permit any Subsidiary to engage in any
business if, as a result, the general nature of the business in which the
Borrower and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Borrower and its Subsidiaries, taken as a whole, are engaged on the Closing
Date.
6.8. Limitation on Sale of Assets.
The Borrower will not, and will not permit any Subsidiary to, convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including, without limitation, notes receivables, account receivables
and leasehold interests), whether now owned or hereafter acquired, or, in the
case of any Subsidiary, issue or sell any of such Subsidiary’s Equity Interests
to any Person other than the Borrower or any wholly owned Subsidiary, except:
(a) (i) the sale or other disposition of Inventory (and other similar property)
in the ordinary course of business and (ii) sales or other dispositions of
obsolete and worn out property, and property not used or useful in the business
of the Borrower and its Subsidiaries, provided that to the extent that the Net
Cash Proceeds of such sale or disposition of obsolete and worn out property and
property not used or useful in the Borrower’s business exceeds $115,000 in any
calendar year, the Borrower shall use such proceeds in excess thereof to prepay
Senior Debt (as defined in the Subordination Agreement) or, if such Senior Debt
(as defined in the Subordination Agreement) has been paid in full (other than
(i) contingent indemnification and reimbursement claims in respect of which no
claim for payment has been asserted in writing by the Person holding such claim
and (ii) Noteholder Subrogation Rights, as defined in the WFF Subordination
Agreement), prepay the Obligations in compliance with Section 2.4(e)(ii) with
respect to such proceeds in excess of $115,000 in any calendar year; (it being
understood that sales of Subsidiaries and/or material lines of business shall
not be permitted under this clause (a));

 

-43-



--------------------------------------------------------------------------------



 



(b) the sale of Culver City in accordance with Section 5.10 (it being
understood, for the avoidance of doubt and notwithstanding any provision of any
Transaction Document to the contrary, that the proceeds of such sale may be
re-invested by the Borrower in its business and need not be applied to repay the
Advances or the Term Loan);
(c) the sale or other disposition of cash or Cash Equivalents; and
(d) Permitted Library Asset Transactions; and
(e) sale of assets set forth on Schedule 6.8(e); provided that promptly upon
receipt thereof, the Borrower shall apply 50% of the Net Cash Proceeds of any
such asset sale to prepay Senior Debt (as defined in the Subordination
Agreement) or, if such Senior Debt (as defined in the Subordination Agreement)
has been paid in full (other than (i) contingent indemnification and
reimbursement claims in respect of which no claim for payment has been asserted
in writing by the Person holding such claim and (ii) Noteholder Subrogation
Rights, as defined in the WFF Subordination Agreement), prepay the Obligations
pursuant to Section 2.4(e)(ii) hereof.
6.9. Capital Expenditures; Acquisitions.
The Borrower will not, and will not permit any Subsidiary to, make any Capital
Expenditures, except that during any calendar year, the Borrower and its
Subsidiaries may make Capital Expenditures so long as the aggregate amount of
all such Capital Expenditures together with the aggregate amount of any
Investments made pursuant to Section 6.5(f) does not exceed $17,250,000 in any
calendar year.
6.10. Limitation on Amendments to Senior Refinancing Documents / Senior
Documents.
Borrower will not amend, modify or change, or consent or agree to any amendment,
modification or change to, any of the terms of the Senior Refinancing Documents
or the Senior Documents (as defined in the Subordination Agreement), or enter
into any documents in connection with any refinancing, refunding, renewal or
extension thereof, in each case, to the extent prohibited by the provisions of
the Subordination Agreement.
6.11. No Foreign Subsidiaries.
Notwithstanding any other provision hereof, all Subsidiaries of Borrower shall
be Domestic Subsidiaries.

 

-44-



--------------------------------------------------------------------------------



 



6.12. Use of Proceeds.
Use the proceeds of the Advances and the Term Loan for any purpose other than
(i) on the Closing Date, in accordance with the Closing Date Flow of Funds, and
(ii) thereafter, for ongoing general corporate needs of Borrower.
6.13. Restrictive Agreements.
The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement (other than the Transaction Documents) that prohibits, restricts or
imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or any Subsidiary or to guarantee Indebtedness
of the Borrower or any Subsidiary except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest; (iii) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business; (iv) any holder of a Lien
permitted by Section 6.4 restricting the transfer of the property subject
thereto; (v) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted hereunder pending the
consummation of such sale; (vi) any agreement (including, without limitation,
with respect to Indebtedness or a Lien permitted to be incurred hereunder) in
effect at the time a Subsidiary becomes a Subsidiary Guarantor, so long as such
agreement was not entered into in connection with or in contemplation of such
person becoming a Subsidiary Guarantor; (vii) customary provisions in
partnership agreements, limited liability company organizational governance
documents, asset sale and stock sale agreements and other similar agreements, as
in effect on the Closing Date, that restrict the transfer of ownership interests
in such partnership, limited liability company or similar Person; or (viii) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by this Agreement and the other Transaction Documents;
provided that such amendments or refinancings are not materially more
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.

 

-45-



--------------------------------------------------------------------------------



 



7. FINANCIAL COVENANT.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Borrower will comply with the
following financial covenant:
7.1. Maintenance of Senior Debt Leverage Ratio.
The Borrower will not permit the Senior Debt Leverage Ratio as of any date
specified below to be greater than the ratio set forth opposite such date:

      Date   Senior Debt Leverage Ratio
December 31, 2009
  7.20 to 1.0
March 31, 2010
  6.90 to 1.0
June 30, 2010
  6.35 to 1.0
September 30, 2010
  5.75 to 1.0
December 31, 2010
  5.20 to 1.0
March 31, 2011
  4.90 to 1.0
June 30, 2011
  4.60 to 1.0
September 30, 2011
  4.35 to 1.0
December 31, 2011 and as of the last date of each fiscal quarter thereafter
  4.05 to 1.0

; provided, that the Senior Debt Leverage Ratio levels set forth in this Section
7.1 shall be deemed to be automatically amended or any Event of Default arising
as a result of a violation or breach of this Section 7.1 shall be deemed
automatically waived so long as (i) any Senior Debt (as defined in the
Subordination Agreement) remains outstanding (other than contingent
indemnification obligations and contingent reimbursement obligations in respect
of which no claim for payment has been asserted in writing), (ii) Required
Holders (as defined in the New Senior Note Agreement) of the New Senior Notes
amend Section 9.3 of the New Senior Note Agreement or waive any default under
the New Senior Note Agreement arising as a result of a violation or a breach of
Section 9.3 thereof, in each case, in writing, and (iii) Agent, for the ratable
benefit of Lenders, receives payment in full of consideration equal to one-half
of the pro rata amount of any consideration paid to the holders of the New
Senior Notes in respect of their agreement to amend the financial covenant set
forth in Section 9.3 of the New Senior Note Agreement or waive any default
arising as a result of a breach thereof. For the avoidance of doubt, (a) the pro
rata amount of any consideration paid to the holders of the New Senior Notes as
described in the immediately preceding sentence shall be calculated by dividing
the sum of the outstanding principal amount the Term Loan plus the Maximum
Revolver Amount by the outstanding principal amount of the New Senior Notes, and
(b) upon an automatic amendment of the Senior Debt Leverage Ratio levels
described in the immediately preceding sentence, such ratios contained in this
Section 7.1 shall be adjusted proportionally to maintain the same difference (on
a percentage basis) between the covenants set forth in the New Senior Note
Agreement and the covenants set forth herein on the date hereof.
8. EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a) the Borrower defaults in the payment of any principal of the Obligations
when the same becomes due and payable, whether at maturity or at a date fixed
for prepayment or by declaration or otherwise; or

 

-46-



--------------------------------------------------------------------------------



 



(b) the Borrower defaults in the payment of all or any portion of the
Obligations consisting of interest, fees or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of 5
Business Days; or
(c) the Borrower defaults in the performance of or compliance with any term
contained in Section 5.9, 6 or 7; or
(d) the Borrower defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 8) or any other Loan Document and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Borrower receiving written notice of such
default from the Agent (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 8); or
(e) a default shall occur in the observance or performance of any covenant or
agreement contained in the Guaranty by a Subsidiary Guarantor or any other Loan
Document to which such Subsidiary Guarantor is a party and such default shall
continue beyond the period of grace, if any, allowed with respect thereto or the
Guaranty or any other Loan Document to which such Subsidiary Guarantor is a
party shall cease to be in full force and effect for any reason whatsoever
(other than termination in accordance with its terms), including, without
limitation, a determination by any governmental body or court that such
agreement is invalid, void or unenforceable against a Subsidiary Guarantor, or
such Subsidiary Guarantor shall contest or deny in writing the validity or
enforceability of any of its obligations under the Guaranty or any other Loan
Document to which such Subsidiary Guarantor is a party; or
(f) any representation or warranty made in writing by or on behalf of the
Borrower or any Subsidiary Guarantor or by any officer of the Borrower or any
Subsidiary Guarantor in this Agreement, the Guaranty or any other Loan Document,
or in any certificate or in connection with any amendment, waiver, consent or
similar action in respect of any Transaction Document proves to have been false
or incorrect in any material respect on the date as of which made; or
(g) (i) Borrower or any Significant Subsidiary is in default in the performance
of or compliance with any term of any Senior Refinancing Document or of any
evidence of Indebtedness in an aggregate outstanding principal amount of at
least $1,150,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition all or any portion of the Indebtedness outstanding under the New
Senior Note Agreement or New Senior Notes or such other Indebtedness has become,
or has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment or (ii) as a consequence of the occurrence
or continuation of any event or condition (other than (A) the passage of time,
(B) the right of the holder of Indebtedness to convert such Indebtedness into
equity interests or (C) any casualty or condemnation event (except to the extent
such casualty or condemnation event gives rise to a mandatory prepayment in
respect of the New Senior Note Agreement or the New Senior Notes)), Borrower or
any Significant Subsidiary has become obligated to purchase or repay all or any
portion the Indebtedness outstanding under the New Senior Note Agreement or New
Senior Notes, or other Indebtedness in an aggregate outstanding principal amount
of at least $1,150,000, before its regular maturity or before its regularly
scheduled dates of payment, (but excluding any mandatory prepayment required in
respect of the New Senior Note Agreement or New Senior Notes (other than a
prepayment as a result of a Change of Control or an acceleration of the
Indebtedness outstanding under the New Senior Note Agreement or the New Senior
Notes)); or

 

-47-



--------------------------------------------------------------------------------



 



(h) the Borrower or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Borrower or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Borrower or any of
its Significant Subsidiaries, or any such petition shall be filed against the
Borrower or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
(j) a final judgment or judgments for the payment of money aggregating in excess
of $1,150,000 (to the extent not paid or covered by insurance of a solvent
insurance company which has not denied responsibility) are rendered against one
or more of the Borrower and its Significant Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal; or
(k) if (i) any Benefit Plan shall fail to satisfy the minimum funding standards
of ERISA or the IRC for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the IRC, (ii) a notice of intent to terminate any Benefit Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Benefit Plan or the PBGC shall have notified
the Borrower or any ERISA Affiliate that a Benefit Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Benefit Plans, determined in accordance with Title IV of ERISA, shall exceed
$5,750,000, (iv) the Borrower or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the IRC relating to employee benefit
plans, (v) the Borrower or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Borrower or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Borrower or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect. As used in this Section 8(k), the
terms “employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA;

 

-48-



--------------------------------------------------------------------------------



 



(l) if (i) the Sponsor Letter of Credit is terminated (or if at any time the
Sponsor Letter of Credit is not in full force and effect) other than after the
full face amount of the Sponsor Letter of Credit has been drawn by Agent,
(ii) if a draw by the Agent submitted in accordance with the requirements of the
Sponsor Letter of Credit on the Sponsor Letter of Credit is not honored, or
(iii) a Sponsor Event of Default occurs; or
(m) if any Excess Amount (as defined in the WFF Subordination Agreement) at any
time exists.
9. RIGHTS AND REMEDIES.
9.1. Rights and Remedies.
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall, in each case by
written notice to Borrower and in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following on behalf of the Lender Group:
(a) declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable, whereupon the same shall become and be immediately due and payable,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by Borrower; and
(b) declare all or any portion of the Revolver Commitments terminated, whereupon
such Revolver Commitments shall immediately be terminated together with any
obligation of any Lender hereunder to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8(h) or Section 8(i), in addition to the
remedies set forth above, without any notice to Borrower or any other Person or
any act by the Lender Group, the Commitments shall automatically terminate and
the Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

 

-49-



--------------------------------------------------------------------------------



 



9.2. Remedies Cumulative.
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
10.1. Demand; Protest; Etc.
To the maximum extent permitted by applicable law, Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Borrower may in any way be liable.
10.2. [Intentionally Omitted].
10.3. Indemnification.
Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses (other
than taxes, the intent of the parties being that indemnification for taxes be
covered by Section 16) actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than WFF) incurred in advising, structuring, drafting, reviewing or
administering the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Loan Parties’ and their Subsidiaries’ and the
Sponsor Guarantors’ compliance with the terms of the Loan Documents (other than
disputes solely between the Lenders), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) any liability resulting
from a violation of the Environmental Laws by the Loan Parties or any of their
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

-50-



--------------------------------------------------------------------------------



 



11. NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may at
its discretion designate in accordance herewith), or telefacsimile. In the case
of notices or demands to Borrower or Agent, as the case may be, they shall be
sent to the respective address set forth below:

       
If to Borrower:
  WESTWOOD ONE, INC.
 
    40 West 57th Street
 
    New York, New York 10019
 
    Attn: Rod Sherwood
 
    Fax No.: (212) 641-2198
 
     
with copies to:
  PROSKAUER ROSE LLP
 
    2049 Century Park East, 32nd Floor
(which shall not
  Los Angeles, California 90067-3206
constitute notice)
  Attn: Michael Woronoff
 
    Fax No.: (310) 557-2193
 
     
 
    and
 
     
 
    THE GORES GROUP, LLC
 
    10877 Wilshire Boulevard, 18th Floor
 
    Los Angeles, California 90024
 
    Attn: General Counsel
 
    Fax No.: (310) 209-3310
 
     
 
    and
 
     
 
    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 
    300 S. Grand Avenue, Suite 3400
 
    Los Angeles, California 90071
 
    Attn: Gregory Robins, Esq.
 
    Fax No.: (213) 687-5600

 

-51-



--------------------------------------------------------------------------------



 



       
If to Agent:
  WELLS FARGO FOOTHILL, LLC
 
    2450 Colorado Avenue, Suite 3000
 
    Santa Monica, California 90404-3597
 
    Attn: Business Finance Manager — Westwood One, Inc.
 
    Fax No.: (310) 453-7413
 
     
with copies to:
  GOLDBERG, KOHN, BELL, BLACK,
 
    ROSENBLOOM & MORITZ, LTD.
 
    55 East Monroe Street, Suite 3300
(which shall not
  Chicago, Illinois 60603
constitute notice)
  Attn: Jonathan M. Cooper, Esq.
 
    Fax No.: (312) 332-2196

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; CALIFORNIA JUDICIAL REFERENCE.
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR
WHERE SUCH PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

-52-



--------------------------------------------------------------------------------



 



(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(d) IF ANY ACTION OR PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (i) BORROWER AND EACH
MEMBER OF THE LENDER GROUP AGREE THAT THE COURT SHALL, AND IS HEREBY DIRECTED
TO, MAKE A GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 638 TO A REFEREE (WHO SHALL BE A SINGLE ACTIVE OR RETIRED JUDGE) TO HEAR
AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR PROCEEDING (WHETHER OF FACT OR
LAW) AND TO REPORT A STATEMENT OF DECISION, PROVIDED THAT AT THE OPTION OF ANY
MEMBER OF THE LENDER GROUP PARTY TO SUCH PROCEEDING, ANY SUCH ISSUES PERTAINING
TO A “PROVISIONAL REMEDY” AS DEFINED IN CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1281.8 SHALL BE HEARD AND DETERMINED BY THE COURT, AND (ii) WITHOUT
LIMITING THE GENERALITY OF SECTION 17.10, BORROWER SHALL BE SOLELY RESPONSIBLE
TO PAY ALL REASONABLE FEES AND EXPENSES OF ANY REFEREE APPOINTED IN SUCH ACTION
OR PROCEEDING.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS; GORES PARTY SUBORDINATION.
13.1. Assignments and Participations.
(a) With the prior written consent of Agent (which consent of Agent shall not be
unreasonably withheld, delayed or conditioned; provided that (x) Agent may
withhold, delay or condition its consent in its sole and absolute discretion
with respect to an assignment or delegation to a Loan Party, an Affiliate of a
Loan Party, a Sponsor Guarantor or Equity Sponsor, or Affiliate of a Sponsor
Guarantor or Equity Sponsor (except in the case of an assignment to the Sponsor
Guarantors that occurs as a result of Agent exercising its rights under
Section 3 of the Sponsor Guaranty and Put Agreement, in which case such prior
written

 

-53-



--------------------------------------------------------------------------------



 



consent of Agent shall not be required) and (y) no such consent shall be
required in connection with an assignment to any Person that is a Lender or an
Affiliate (other than individuals) of a Lender) any Lender may assign and
delegate to one or more assignees (each an “Assignee”) all or any portion of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by the Agent) of $5,000,000 (except such minimum amount shall not apply to
(x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender, (y) an assignment to the Sponsor Guarantors that occurs
as a result of the Agent exercising its rights under Section 3 of the Sponsor
Guaranty and Put Agreement, or (z) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Loan Parties and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
the Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $3,500. Additionally, any
assignment or delegation by a Lender to an Assignee of all or any portion of
such Lender’s Revolver Commitment shall require the prior written consent of
Borrower, which consent of Borrower shall not be unreasonably withheld, delayed
or conditioned; provided, such consent of Borrower shall not be required (1) if
an Event of Default has occurred and is continuing, (2) in connection with an
assignment to an Assignee that is a Lender with a Revolving Commitment or an
Affiliate (other than individuals) of a Lender with a Revolving Commitment,
(3) in connection with an assignment to a Sponsor Guarantor or Equity Sponsor or
any Affiliate of a Sponsor Guarantor or Equity Sponsor, or (4) in connection
with an assignment to any commercial bank having net assets with a book value in
excess of $250,000,000, or any finance company, insurance company, financial
institution or fund that is engaged in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and having net assets
with a book value in excess of $250,000,000. Notwithstanding the foregoing,
unless a Sponsor Event of Default has occurred and is continuing, no Lender may
assign or delegate any of the Obligations or the Commitments to (i) a Specified
Competitor without the prior written consent of Borrower, (ii) a New Competitor,
except, in the case of this clause (ii), if the right of first offer contained
in Section 2 of the Right of First Offer Agreement has not been exercised by the
Sponsor Guarantors within the time period set forth therein, or (iii) any other
Person (unless such Person is a Lender or an Affiliate of a Lender) to the
extent such assignment or delegation involves the disclosure of Gores
Confidential Information (as defined in the Right of First Offer Agreement) to
such Person, except, in the case of this clause (iii), if the right of first
offer contained in Section 2 of the Right of First Offer Agreement has not been
exercised by the Sponsor Guarantors within the time period set forth therein.

 

-54-



--------------------------------------------------------------------------------



 



(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
(including, the signature of the Borrower, to the extent its consent is
required) and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto); provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 15 and Section 17.9(a) and (b) of this Agreement.
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or
Sponsor Guarantor or the performance or observance by any Loan Party or Sponsor
Guarantor of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto, (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, (vi) such Assignee agrees that it will perform all of the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender, (vii) such Assignee agrees to execute an acknowledgement agreeing to be
bound by the terms of the Right of First Offer Agreement, and (viii) such
Assignee agrees to execute an acknowledgement agreeing to be bound by the terms
of the Subordination Agreement (it being understood that if such Assignee is a
Gores Specified Party, such Assignee shall agree to be bound by the terms of the
Gores Subordination Agreement)).
(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

-55-



--------------------------------------------------------------------------------



 



(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests (except to the
extent set forth herein) of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Loan Parties, Agent, and the Lenders shall continue
to deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating (other than a waiver of
default interest), (C) release all or substantially all of the guaranties
(except to the extent expressly provided herein or in any of the Loan Documents)
supporting the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender (other than a waiver of default
interest), or (E) reduce the amount or extend the due dates of scheduled
principal repayments or prepayments or premiums, if any, and (v) all amounts
payable by Loan Parties hereunder and under the other Loan Documents shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence and during the
continuation of an Event of Default, each Participant shall be deemed to have
the right of set off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement. The rights
of any Participant only shall be derivative through the Originating Lender with
whom such Participant participates and no Participant shall have any rights
under this Agreement or the other Loan Documents or any direct rights as to the
other Lenders, Agent, Loan Parties, or otherwise in respect of the Obligations.
No Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. Notwithstanding the foregoing, unless
a Sponsor Event of Default has occurred and is continuing, no Lender may sell
participating interests in all or any portion of its Obligations, its
Commitment, and the other rights and interests of such Lender hereunder and
under the other Loan Documents to (i) a Specified Competitor without the prior
consent of Borrower, (ii) a New Competitor, except, in the case of this clause
(ii), if the right of first offer contained in Section 2 of the Right of First
Offer Agreement has not been exercised by the Sponsor Guarantors within the time
period set forth therein, or (iii) any other Person (unless such Person is a
Lender or an Affiliate of a Lender) to the extent such sale of participating
interests and other rights and obligations hereunder involves the disclosure of
Gores Confidential Information (as defined in the Right of First Offer
Agreement) to such Person, except, in the case of this clause (iii), if the
right of first offer contained in Section 2 of the Right of First Offer
Agreement has not been exercised by the Sponsor Guarantors within the time
period set forth therein.

 

-56-



--------------------------------------------------------------------------------



 



(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Loan Parties and their Subsidiaries and
their respective businesses.
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan, Advances,
Swing Loans and Protective Advances (and the principal amount thereof and stated
interest thereon subject, in each case, to the settlement procedures set forth
in Section 2.3(e)) held by such Lender (each, a “Registered Loan”). Other than
in connection with an assignment by a Lender of all or any portion of its
portion of the Term Loan to an Affiliate of such Lender or a Related Fund of
such Lender (i) a Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide) and (ii) any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrower shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of the Term Loan to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrower, shall maintain a register
comparable to the Register.
(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain a
register on which it enters the name of all participants in the Registered Loans
held by it and the principal amount (and stated interest thereon) of the portion
of the Registered Loan that is the subject of the participation (the
“Participant Register”). A Registered Loan (and the Registered Note, if any,
evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

 

-57-



--------------------------------------------------------------------------------



 



(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request.
(k) Notwithstanding anything to the contrary in this Section 13.1 or any other
provision of this Agreement or any Loan Document, in the event that any Loan
Party, any Affiliate of a Loan Party, any Sponsor Guarantor, any Affiliate of a
Sponsor Guarantor, any Equity Sponsor or any Affiliate of an Equity Sponsor
becomes a Lender to this Agreement, solely for the purposes of voting and
consenting to, and waiving of, matters with respect to the Loan Documents, such
Person shall be not be deemed to be a “Lender” hereunder unless such Persons, in
the aggregate, hold 100% of the Loans, Commitments and other Obligations
hereunder.
13.2. Successors.
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that Borrower may not
assign this Agreement or any rights or duties hereunder without the Lenders’
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release any Loan Party
from its Obligations. A Lender may assign this Agreement and the other Loan
Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 hereof and, except as expressly required pursuant to Section 13.1
hereof, no consent or approval by any Loan Party is required in connection with
any such assignment.
13.3. Sponsor Guaranty and Put Agreement.
Notwithstanding anything to the contrary in this Agreement, in no event shall
Borrower’s consent be required for Agent to exercise its put right under
Section 3 of the Sponsor Guaranty and Put Agreement, and if Agent exercises its
put right under Section 3 of the Sponsor Guaranty and Put Agreement (i) all
Lenders shall assign their Obligations, Commitments and other obligations
hereunder and under the other Loan Documents to Sponsor Guarantors pursuant to
the terms of the Sponsor Guaranty and Put Agreement, and (ii) concurrently with
the payment in full by Sponsor Guarantors of the purchase price set forth in the
Sponsor Guaranty and Put Agreement on the Purchase Date (as defined in the
Sponsor Guaranty and Put Agreement), WFF shall be deemed to have resigned as
Agent (effective immediately and without further notice) and Sponsor Guarantors
shall appoint a successor Agent.
13.4. Right of First Offer Agreement; Joinder to Applicable Subordination
Agreement.
Notwithstanding the failure of any Lender to execute and deliver an
acknowledgment to the Right of First Offer Agreement, the terms and conditions
of the Right of First Offer Agreement shall be binding upon each Lender as if
such Lender were a signatory to the Right of First Offer Agreement as a Lender.
Notwithstanding the failure of any Lender (other than a Lender, if any, that is
a Gores Party) to execute and deliver a joinder to the WFF Subordination
Agreement as required by Section 13.1(c), the terms and conditions of the WFF
Subordination Agreement shall be binding upon such Lender as if such Lender were
a signatory to WFF Subordination Agreement as a “Subordinating Creditor” (as
defined in the WFF Subordination Agreement). Notwithstanding the failure of any
Lender, if any, that is a Gores Party to execute and deliver a joinder to the
Gores Subordination Agreement, the terms and conditions of the Gores
Subordination Agreement shall be binding upon such Lender that is a Gores Party
as if such Lender were a signatory to the Gores Subordination Agreement as a
“Subordinating Party” (as defined in the Gores Subordination Agreement).

 

-58-



--------------------------------------------------------------------------------



 



13.5. Gores Party Subordination.
To the extent any Gores Party becomes a Lender (whether via assignment or
otherwise) (a “Gores Lender”) or makes a payment to the Lender Group with
respect to the Sponsor Guaranty and Put Agreement, the Sponsor Letter of Credit
or any other credit support pertaining to the Obligations and as a result
thereof such Gores Party is subrogated to the rights of the Lender Group with
respect thereto (any such Gores Party, together with any Gores Lender, a “Gores
Holder”), all rights of such Gores Holder shall, as between the Noteholders (as
defined in the Gores Subordination Agreement) and such Gores Holder, be subject
to the Gores Subordination Agreement and such Gores Holder shall be bound by the
Gores Subordination Agreement with respect thereto as if such Gores Holder were
a party to the Gores Subordination Agreement (whether or not such Gores Party is
a signatory thereto). The Noteholders (as defined in the Gores Subordination
Agreement) are intended express third-party beneficiaries of this Section 13.5
(but not of any other provision of this Agreement). The provisions of this
Section 13.5 shall be directly enforceable by the Noteholders (as defined in the
Gores Subordination Agreement) against such Gores Holder. Any amendment to or
modification of the provisions of this Section 13.5 (including any definitions
set forth in this Section 13.5 to the extent any amendment or modification of
such definitions would materially impair the rights of the Noteholders (as
defined in the Gores Subordination Agreement) under this Section 13.5) made
without the prior written consent of the Required Holders (as defined in the New
Senior Note Agreement) shall be deemed ineffective. It being understood that
with respect to modifications to or amendments of any definitions set forth in
this Section 13.5, if the prior written consent of the Noteholders (as defined
in the Gores Subordination Agreement) is not obtained, such modification or
amendment shall be ineffective solely for the purposes of this Section 13.5 and
not for the purposes of any other section of this Agreement or any other Loan
Document.
14. AMENDMENTS; WAIVERS.
14.1. Amendments and Waivers.
(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Loan Parties therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and Borrower (to the
extent Borrower is a party thereto) and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that except as expressly provided below, no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Borrower (to the extent Borrower is a
party thereto), do any of the following:
(i) increase the amount of or extend the expiration date of any Commitment of
any Lender, without the consent of such Lender,
(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

-59-



--------------------------------------------------------------------------------



 



(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
(iv) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,
(v) [Intentionally Omitted]
(vi) change the definition of “Required Lenders” or “Pro Rata Share”,
(vii) [Intentionally Omitted]
(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Loan Party or Sponsor Guarantor from any obligation for
the payment of money or consent to the assignment or transfer by any Loan Party
or Sponsor Guarantor of any of its rights or duties under this Agreement or the
other Loan Documents,
(ix) amend any of the provisions of Section 2.4(b)(i) or (ii), or
(x) [Intentionally Omitted]
(xi) change the definitions of “Maximum Revolver Amount” or “Term Loan Amount”.
(b) No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (to the extent Borrower is a
party thereto) (and shall not require the written consent of any of the
Lenders), and (ii) any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrower (to the extent Borrower is a
party thereto), and the Required Lenders.
(c) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Agent, Borrower (to the extent Borrower is a party thereto), and the
Required Lenders.

 

-60-



--------------------------------------------------------------------------------



 



(d) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrower (to the extent Borrower is a party thereto), and the Required Lenders.
14.2. Replacement of Holdout Lender.
(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders (or all
directly affected Lenders) and if such action has received the consent,
authorization, or agreement of the Required Lenders but not all of the Lenders
(or all directly affected Lenders), then Agent or Borrower, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender (a
“Holdout Lender”) that failed to give its consent, authorization, or agreement
with one or more Replacement Lenders, and the Holdout Lender shall have no right
to refuse to be replaced hereunder. Such notice to replace the Holdout Lender
shall specify an effective date for such replacement, which date shall not be
later than 15 Business Days after the date such notice is given.
(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever. If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, the Holdout
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 13.1. Until such time as the Replacement Lender shall
have acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender hereunder and under the other Loan Documents,
the Holdout Lender shall remain obligated to make the Holdout Lender’s Pro Rata
Share of Advances (including, without limitation, Protective Advances and Swing
Loans) and to purchase a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit.
14.3. No Waivers; Cumulative Remedies.
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

-61-



--------------------------------------------------------------------------------



 



15. AGENT; THE LENDER GROUP.
15.1. Appointment and Authorization of Agent.
Each Lender hereby designates and appoints WFF as its representative under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as such on the express conditions
contained in this Section 15. The provisions of this Section 15 are solely for
the benefit of Agent and the Lenders, and Loan Parties and their Subsidiaries
shall have no rights as a third party beneficiary of any of the provisions
contained herein. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, payments of
Borrower and its Subsidiaries, and related matters, (b) execute or file any and
all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Advances (including,
without limitation, Protective Advances and Swing Loans) for itself or on behalf
of Lenders, as provided in the Loan Documents, (d) exclusively receive, apply,
and distribute the payments of Borrower and its Subsidiaries as provided in the
Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the payments of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, the payments of Borrower and its Subsidiaries, or
otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.
15.2. Delegation of Duties.
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made in good
faith without gross negligence or willful misconduct.

 

-62-



--------------------------------------------------------------------------------



 



15.3. Liability of Agent.
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders for any recital, statement, representation or warranty
made by Loan Parties or the Sponsor Guarantors or any of their Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Loan Parties or the Sponsor
Guarantors or any of their Subsidiaries or any other party to any Loan Document
to perform its obligations hereunder or thereunder. No Agent-Related Person
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Sponsor Guarantors, Loan Parties or their Subsidiaries.
15.4. Reliance by Agent.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Loan Parties or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

 

-63-



--------------------------------------------------------------------------------



 



15.5. Notice of Default or Event of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.
15.6. Credit Decision.
Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Loan Parties and the Sponsor Guarantors
and their Subsidiaries or Affiliates or the Sponsor Letter of Credit, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender. Each Lender represents to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Loan Parties, the Sponsor Guarantors and
any other Person party to a Loan Document, the Sponsor Letter of Credit, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Loan Parties or
any other Person party to a Loan Document that may come into the possession of
any of the Agent-Related Persons.
15.7. Costs and Expenses; Indemnification.
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, whether or not Loan
Parties are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the payments of Borrower and its Subsidiaries
received by Agent to reimburse Agent for such out-of-

 

-64-



--------------------------------------------------------------------------------



 



pocket costs and expenses prior to the distribution of any amounts to Lenders.
In the event Agent is not reimbursed for such costs and expenses by Borrower or
its Subsidiaries, each Lender hereby agrees that it is and shall be obligated to
pay to Agent such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Loan Parties and without limiting the obligation of Loan Parties to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Loan Parties. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.
15.8. Agent in Individual Capacity.
WFF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Loan Parties and their Subsidiaries and Affiliates and any other
Person party to any Loan Document as though WFF were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, WFF or its Affiliates may receive information regarding Loan Parties
or their Affiliates or any other Person party to any Loan Document that is
subject to confidentiality obligations in favor of Loan Parties or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFF
in its individual capacity.
15.9. Successor Agent.
Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Borrower (unless such
notice is waived by Borrower). If Agent resigns under this Agreement, the
Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), appoint a successor Agent for
the Lenders. If, at the time that Agent’s resignation is effective, it is acting
as the Issuing Lender or the Swing Lender, such resignation shall also operate
to effectuate its resignation as the Issuing Lender or the Swing Lender, as
applicable, and it shall automatically be relieved of any

 

-65-



--------------------------------------------------------------------------------



 



further obligation to issue Letters of Credit or make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation (in the
event that Agent’s notice prior to such resignation was required), the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Lenders appoint a successor Agent as provided for above.
Notwithstanding the foregoing, if Agent exercises its put right under Section 3
of the Sponsor Guaranty and Put Agreement, concurrently with the payment in full
by Sponsor Guarantors of the purchase price described in the Sponsor Guaranty
and Put Agreement on the Purchase Date (as defined in the Sponsor Guaranty and
Put Agreement), WFF shall be deemed to have resigned as Agent (effective
immediately and without further notice) and Sponsor Guarantors shall appoint a
successor Agent.
15.10. Lender in Individual Capacity.
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Loan Parties and their Subsidiaries and
Affiliates and any other Person party to any Loan Document as though such Lender
were not a Lender hereunder without notice to or consent of the other members of
the Lender Group. The other members of the Lender Group acknowledge that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Loan Parties or their Subsidiaries and Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Loan Parties or such other Person and
that prohibit the disclosure of such information to the Lenders or Agent, and
the Lenders and Agent acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.
15.11. [Intentionally Omitted]
15.12. Restrictions on Actions by Lenders; Sharing of Payments.
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or any Subsidiary of any Loan
Party or any deposit accounts of any Loan Party or any Subsidiary of a Loan
Party now or hereafter maintained with such Lender. Each of the Lenders further
agrees that it shall not, unless specifically requested to do so in writing by
Agent, take or cause to be taken any action, including, the commencement of any
legal or equitable proceedings to enforce any Loan Document against any Loan
Party.

 

-66-



--------------------------------------------------------------------------------



 



(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any payments with respect to the Obligations,
except for any such proceeds or payments received by such Lender from Agent
pursuant to the terms of this Agreement, or (ii) payments from Agent in excess
of such Lender’s Pro Rata Share of all such distributions by Agent, such Lender
promptly shall (A) turn the same over to Agent, in kind, and with such
endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment; provided,
further, that this Section 15.12 shall not apply to any payment made by Borrower
in accordance with the terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment or sale of a participation in any of
its Advances, Swing Loans and Protective Advances, Risk Participation Liability,
Term Loan or Commitments to any Assignee or Participant.
15.13. [Intentionally Omitted]
15.14. Payments by Agent to the Lenders.
All payments to be made by Agent to the Lenders shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.
15.15. Concerning the Related Loan Documents.
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

-67-



--------------------------------------------------------------------------------



 



15.16. Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.
By becoming a party to this Agreement, each Lender:
(a) expressly agrees and acknowledges that Agent does not make any
representation or warranty as to the accuracy of any information contained in
any report or other information prepared by or at the request of Agent and
furnished to such Lender,
(b) agrees to comply with Section 17.9, and
(c) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any report or other information provided to such Lender in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans of Borrower, and (ii) to pay
and protect, and indemnify, defend and hold Agent, and any such other Lender
preparing a report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys fees and
costs) incurred by Agent and any such other Lender preparing a report as the
direct or indirect result of any third parties who might obtain all or part of
any report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Loan Parties or their Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, except to the extent the same is subject to
confidentiality provisions that prohibit providing such report or document to
such requesting Lender, including pursuant to Section 15.10 and Section 17.9,
(y) to the extent that Agent is entitled, under any provision of the Loan
Documents, to request additional reports or information from Loan Parties or
their Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower,
Agent promptly shall provide a copy of same to such Lender, and (z) any time
that Agent renders to Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.
15.17. Several Obligations; No Liability.
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at

 

-68-



--------------------------------------------------------------------------------



 



any one time outstanding, the amount of their respective Commitments. Nothing
contained herein shall confer upon any Lender any interest in, or subject any
Lender to any liability for, or in respect of, the business, assets, profits,
losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.
16. WITHHOLDING TAXES.
(a) All payments made by any Loan Party hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower agrees that (a) Borrower
shall pay the full amount of any such Taxes, (b) Borrower shall furnish to Agent
as promptly as possibly after the date the payment of any Tax is due pursuant to
applicable law certified copies of the tax receipts or other documentation
evidencing such payment by any Loan Party, and (c) except as set forth in
Section 16(f), the sum payable under this Agreement, any note, or Loan Document
to any Lender or Participant, as the case may be, shall be increased as may be
necessary so that, after making all required withholding or deductions of Taxes,
the applicable Lender or Participant receives an amount equal to the sum it
would have received had no such withholding or deductions of Taxes been made
(the “Gross-Up Payment”). Notwithstanding the foregoing, Borrower shall not be
obligated to make any portion of the Gross-Up Payment that is attributable to
Agent’s, or any such Lender’s or Participant’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction).
(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

 

-69-



--------------------------------------------------------------------------------



 



(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of Loan
Parties to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Loan Parties to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Borrower agrees that each Participant shall be entitled
to the benefits of this Section 16 with respect to its participation in any
portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto,
and provided that a Participant shall not be entitled to any additional amounts
pursuant to this Section 16 in excess of the amount to which Lender granting the
participation would have been entitled.

 

-70-



--------------------------------------------------------------------------------



 



(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (c), (d) or (e) of this Section 16 are not delivered to Agent (or, in
the case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation) may
withhold from any interest payment to such Lender or such Participant not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Loan
Parties or with respect to which Loan Parties have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrower (but only
to the extent of payments made, or additional amounts paid, by Loan Parties
under this Section 16 with respect to Taxes giving rise to such a refund), net
of all out-of-pocket expenses incurred in connection with such refund of Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such a refund); provided, that
Borrower, upon the request of Agent or such Lender, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges, imposed by
the relevant Governmental Authority, other than such penalties, interest or
other charges imposed as a result of the willful misconduct or gross negligence
of Agent or such Lender hereunder) to Agent or such

 

-71-



--------------------------------------------------------------------------------



 



Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Credit Agreement
to the contrary, this Section 16 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to Loan Parties or any other Person. Subject to the first
sentence of this Section 16(h), upon the reasonable request of Borrower, a
Lender or Agent, as applicable, shall in its sole discretion, exercised in good
faith, use reasonable efforts to cooperate with Borrower with a view to
obtaining a refund of any Taxes with respect to which Borrower has paid any
Gross-Up Payment pursuant to this Section 16 and which Borrower, on advice of
counsel, reasonably believes were not correctly or legally asserted by the
relevant Governmental Authority; provided, that all costs and expenses of such
Lender or Agent with respect to its efforts shall be borne by and paid by
Borrower on demand and neither Agent nor any Lender shall be required to
(i) take any action that Agent or such Lender determines, in its sole
discretion, would have an adverse effect on Agent or such Lender or
(ii) disclose any information that it deems to be confidential.
(i) Each Lender agrees that, as promptly as practicable after the occurrence of
any event giving rise to the operation of Section 16 with respect to such
Lender, it will use reasonable, good faith efforts (subject to overall policy
considerations of such Lender) to eliminate or reduce any Gross-Up Payment which
may thereafter accrue, including by designating another lending office or
assigning its rights and obligations hereunder to another of its offices,
branches or Affiliates with the object of avoiding the consequences of such
event; provided, that such designation or other action is made on terms that, in
the sole judgment of such Lender, would not be otherwise disadvantageous to such
Lender, and provided, further, that nothing in this Section 16 shall affect or
postpone any of the obligations or rights of Borrower or any Lender pursuant to
this Section 16.
17. GENERAL PROVISIONS.
17.1. Effectiveness.
This Agreement shall be binding and deemed effective when executed by Borrower,
Agent, and each Lender whose signature is provided for on the signature pages
hereof.
17.2. Section Headings.
Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
17.3. Interpretation.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Loan Parties, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

-72-



--------------------------------------------------------------------------------



 



17.4. Severability of Provisions.
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
17.5. [Intentionally Omitted]
17.6. Debtor-Creditor Relationship.
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor. No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
17.7. Counterparts; Electronic Execution.
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
17.8. Revival and Reinstatement of Obligations.
If the incurrence or payment of the Obligations by any Loan Party or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel following 5 days’ prior written notice to Borrower, then,
as to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Loan Parties automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

 

-73-



--------------------------------------------------------------------------------



 



17.9. Confidentiality.
(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Equity
Sponsor and Loan Parties and their respective Affiliates (other than the Sponsor
Guarantors, which are dealt with in subsection (b) of this Section 17.9), their
operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group in connection with
the transactions contemplated by this Agreement, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group, provided that any such Subsidiary
or Affiliate shall have agreed in a writing addressed to Borrower and Equity
Sponsor to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Borrower in the case of information relating to the Loan Parties and their
Subsidiaries or the Equity Sponsor in the case of information relating to the
Equity Sponsor and its Affiliates (other than such Affiliates as are the Loan
Parties and their Subsidiaries or the Sponsor Guarantors), as applicable, (v) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, (vi) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (vii) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement (except to
(x) a Specified Competitor (unless a Sponsor Event of Default has occurred and
is continuing or Borrower has provided its prior written consent) or (y) a New
Competitor (unless (1) a Sponsor Event of Default has occurred and is continuing
or (2) the right of first offer contained in Section 2 of the Right of First
Offer Agreement has not been exercised by the Sponsor Guarantors within the time
period set forth therein), provided that any such assignee, participant, or
pledgee shall have agreed to receive such information hereunder subject to the
terms of this Section in a writing addressed to (A) Borrower in the case of
information relating to the Loan Parties and their Subsidiaries or (B) Equity
Sponsor in the case of information relating to the Equity Sponsor, and (viii) in
connection with any litigation or other adversary proceeding involving parties
hereto or under the other Loan Documents which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided however, that in each case
such Agent or Lenders shall give prompt notice to Borrower, to the extent
practicable, of its intent to disclose such confidential information together
with or description and/or copy of the information to be disclosed.
(b) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that non-public information regarding the Sponsor Guarantors
and their Affiliates (other than any Person that is the subject of subsection
(a) of this Section 17.9), their operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to Agent in connection
with the transactions contemplated by this Agreement, (ii) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation,
(iii) as may be agreed to in advance by Sponsor Guarantors in writing so long as
the intended recipient of such

 

-74-



--------------------------------------------------------------------------------



 



disclosure shall have agreed in a writing addressed to Sponsor Guarantors to
receive such information subject to the terms of this Section, (iv) as requested
or required by any Governmental Authority pursuant to any subpoena or other
legal process, (v) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by
Agent, the Lenders or their respective Affiliates), (vi) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement, so long as either (A) prior to the disclosure of such information,
Sponsor Guarantors have consented in writing to such disclosure under this
clause (vi), (B) a Sponsor Event of Default has occurred and is continuing,
(C) such disclosure is to a Lender or an Affiliate of a Lender, or (D) if such
Lender has complied with the terms of the Right of First Offer Agreement and the
right of first offer contained in Section 2 of the Right of First Offer
Agreement has not been exercised by the Sponsor Guarantors within the time
period set forth therein, provided that any such assignee, participant, or
pledgee shall have agreed in a writing addressed to Sponsor Guarantors to
receive such information hereunder subject to the terms of this Section;
provided however, that in each case such Agent or Lenders shall give prompt
notice to Sponsor Guarantors, to the extent practicable, of its intent to
disclose such confidential information together with a description and/or copy
of the information to be disclosed, and (vii) in connection with any litigation
or other adversary proceeding involving parties hereto or under the other Loan
Documents which such litigation or adversary proceeding involves claims related
to the rights or duties of such parties under this Agreement or the other Loan
Documents. Notwithstanding the foregoing or anything to the contrary in this
Agreement or otherwise, the Sponsor UBOC Documents (and any amendment,
modifications, supplements thereof or refinancings thereof) provided by or on
behalf of the Sponsor Guarantors or their Affiliates directly or indirectly to
Agent shall be held by the Agent in strict confidence and shall not be shared
with any other Person, subject only to the exception contained in clauses (i),
(ii), (iii), (iv), (v) and (vii) of the preceding sentence.
(c) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.
17.10. Lender Group Expenses.
Borrower agrees to pay any and all Lender Group Expenses promptly after demand
therefor by Agent and agrees that its obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

 

-75-



--------------------------------------------------------------------------------



 



17.11. USA PATRIOT Act.
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender to identify the Loan Parties in
accordance with the Patriot Act.
17.12. Integration.
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.
[Signature pages to follow.]

 

-76-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

            WESTWOOD ONE, INC.,
a Delaware corporation, as Borrower
      By:   /s/ Roderick M. Sherwood, III         Name:   Roderick M. Sherwood,
III        Title:   President   

            WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent and
as a Lender
    By:   /s/ Marina Cheng         Name:   Marina Cheng        Title:   Vice
President   

Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Borrower.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Applicable Termination Date” has the meaning specified therefore in Section 3.6
hereof.
“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full (other than contingent indemnification
obligations and contingent reimbursement obligations (it being agreed that
“contingent reimbursement obligations” does not refer to obligations, contingent
or otherwise, pertaining to the Letters of Credit) in respect of which no claim
for payment has been asserted in writing) on the Maturity Date, (b) a continuing
Event of Default and the election by the Agent or the Required Lenders to
require that payments be applied pursuant to Section 2.4(b)(ii) of the
Agreement, or (c) a Trigger Event.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

Schedule 1.1
Page 1



--------------------------------------------------------------------------------



 



“Authorized Person” means any one of the individuals identified on Schedule A-2
in their capacity as an officer for the Borrower, as such Schedule may be
updated from time to time by Borrower and delivered to Agent.
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base LIBOR Rate” means the greater of (a) 2.50 percent per annum, and (b) the
rate per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement, which
determination shall be conclusive in the absence of manifest error.
“Base Rate” means the greatest of (a) 3.75 percent per annum, (b) the Federal
Funds Rate plus 1/2%, (c) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate, and (d) the one month LIBOR
Rate which shall be determined on a daily basis.
“Base Rate Loan” means the portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.
“Base Rate Margin” means 4.50 percentage points.
“Benefit Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Borrower or any ERISA Affiliate or
with respect to which the Borrower or any ERISA Affiliate may have any
liability.
“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).
“Board Reconstitution” means the reconstitution of the Borrower’s Board of
Directors on or prior to the Closing Date such that Borrower’s Board of
Directors is controlled by Gores Radio Holdings.

 

Schedule 1.1
Page 2



--------------------------------------------------------------------------------



 



“Borrower” has the meaning specified therefor in the preamble to the Agreement.
“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the State of California (or, solely in the case of
references to a “Business Day” in Sections 4, 5, 6 and 8 of the Agreement, banks
in New York City) are required or authorized to be closed except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person, all payments which
would be required to be shown in a statement of cash flows of such Person under
GAAP for fixed assets or improvements, replacements, substitutions or additions
thereto that have a useful life of more than 1 year; provided that Capital
Expenditures shall not include any Investment permitted hereunder. For purposes
of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Cash Equivalents” means any of the following types of Investments meeting the
criteria set forth below at the time such Investment is made, to the extent
owned by the Borrower or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Senior Refinancing Documents and Liens
permitted hereunder):
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a New Noteholder or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $500,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

Schedule 1.1
Page 3



--------------------------------------------------------------------------------



 



(c) commercial paper maturing no more than one year from the date of creation
thereof and at the time of acquisition, having a rating of at least P-1 from
Moody’s or a rating of at least A-1 from S&P; and
(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P at the time such Investment is made, and the portfolios of which
are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition at the time such
Investment is made.
“Change of Control” means an event or series of events other than the
Transaction by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than Gores
Radio Holdings or an Affiliate of Gores Radio Holdings becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of a majority of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by Gores
Radio Holdings and/or its Affiliates (so long as it holds a majority of the
outstanding Equity Interests of the Borrower) or by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

 

Schedule 1.1
Page 4



--------------------------------------------------------------------------------



 



“Change of Control Prepayment Date” has the meaning specified therefor in
Section 2.4(e)(iv) hereof.
“Closing Date” means the date of the making of the initial Advance or Term Loan
hereunder.
“Closing Date Flow of Funds” means the Flow of Funds for the sources and uses of
funds on the Closing Date delivered to Agent in final form prior to the funding
on the Closing Date.
“Code” means the California Uniform Commercial Code, as in effect from time to
time.
“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1 of the Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower and its Subsidiaries for such period:
(a) minus any net gain or plus any loss arising from the sale or other
disposition of capital assets;
(b) plus any provision for taxes based on income or profits of the Borrower and
its Subsidiaries;
(c) plus the consolidated net interest expense of the Borrower and its
Subsidiaries;
(d) plus depreciation, amortization and other non-cash losses, charges or
expenses of the Borrower and its Subsidiaries (including impairment of
intangibles and goodwill);
(e) minus any “extraordinary,” “unusual,” “special” or “non-recurring” earnings
or gains or plus any “extraordinary,” “unusual,” “special” or “non-recurring”
losses, charges or expenses;
(f) plus restructuring expenses or charges;

 

Schedule 1.1
Page 5



--------------------------------------------------------------------------------



 



(g) plus non-cash compensation recorded from grants of stock appreciation or
similar rights, stock options, restricted stock or other rights;
(h) plus any Permitted Glendon/Affiliate Payments;
(i) plus any Transaction Costs;
(j) minus any deferred credit (or amortization of a deferred credit) arising
from the acquisition of any Person; and
(k) minus any non-cash items increasing such Consolidated Net Income (including,
without limitation, any write-up of assets);
in each case to the extent taken into account in the determination of such
Consolidated Net Income, and determined without duplication and on a
consolidated basis in accordance with GAAP. Consolidated EBITDA shall be
calculated on a pro forma basis to give effect to any acquisition or asset sale
permitted hereunder consummated at any time on or after the first day of the
applicable measurement period as if such acquisition or asset sale had been
effected on the first day of such period.
“Consolidated Net Income” means, for any period, the aggregate net income of the
Borrower and its Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP; provided that:
(a) the net income for such period of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has an ownership interest shall be
included only to the extent such net income shall have actually been received by
the Borrower or such Subsidiary in the form of cash distributions; and
(b) the cumulative effect of a change in accounting principles will be excluded.
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Convertible Preferred Stock” means the 8.0% Series B Convertible Preferred
Stock of the Borrower.
“Culver City” means the property subject to the Lien created by the Deed of
Trust (as defined in the New Senior Note Agreement), as amended by the Deed of
Trust Modification (as defined in the New Senior Note Agreement) and as further
amended, restated or modified from time to time.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

Schedule 1.1
Page 6



--------------------------------------------------------------------------------



 



“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.
“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
“Environmental Laws” means any and all applicable and legally binding federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including but not limited to those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.
“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Sponsor” means The Gores Group, LLC, a Delaware limited liability
company.

 

Schedule 1.1
Page 7



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder from time to time
in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Borrower under Section 414 of
the IRC.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Existing Banks” has the meaning provided therefor in the definition of Existing
Indebtedness.
“Existing Indebtedness” means the Indebtedness under (a) the Note Purchase
Agreement dated as of December 3, 2002 among the Borrower and the holders of the
notes issued thereunder (the “Existing Noteholders”), as amended, and the
Borrower’s outstanding (x) Series A 4.64% Senior Guaranteed Notes due
November 30, 2009 and (y) Series B 5.26% Senior Guaranteed Notes due
November 30, 2012, and (b) the Credit Agreement dated as of March 3, 2004 among
the Borrower and the lenders party thereto (the “Existing Banks”), in their
respective capacities as lenders, agents or other representatives, as amended.
“Existing Noteholders” has the meaning provided therefor in the definition of
Existing Indebtedness.
“FCC Licenses” means the Federal Communications Commission licenses held by
Borrower and its Subsidiaries.
“Fee Letter” means that certain fee letter dated as of April 23, 2009 between
Borrower and Agent, in the form agreed to by Agent and Borrower prior to the
Closing Date.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

Schedule 1.1
Page 8



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Glendon Partners” means Glendon Partners, Inc, a Delaware corporation.
“Gores Parties” means the Gores Specified Parties and their respective
Affiliates and Subsidiaries.
“Gores Radio Holdings” means Gores Radio Holdings, LLC, a Delaware limited
liability company.
“Gores Specified Parties” means Gores Radio Holdings and the Sponsor Guarantors
and “Gores Specified Party” means any one of them.
“Gores Subordination Agreement” means that certain Subordination Agreement
(Gores) dated as of the date hereof by and among Borrower, each Sponsor
Guarantor and each Person designated as a “New Noteholder” in the New Senior
Note Agreement, as amended, supplemented or otherwise modified from time to
time.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, certificate or articles of organization, certificate
of limited partnership, by-laws, operating agreement, agreement of limited
partnership, or other organizational documents of such Person.
“Governmental Authority” means:
(a) the government of
(i) the United States of America or any State or other political subdivision
thereof, or
(ii) any jurisdiction in which the Borrower or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Borrower or any Subsidiary, or
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Guarantors” means (a) each Subsidiary Guarantor, and (b) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 5.9 of the
Agreement, and “Guarantor” means any one of them.
“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group, in the
form attached as Exhibit 3.1(c)(iii).
“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

Schedule 1.1
Page 9



--------------------------------------------------------------------------------



 



“Indebtedness” means with respect to any Person, at any time, without
duplication,
(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(f) any guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Initial Sponsor Letter of Credit” means that certain Irrevocable Standby Letter
of Credit in the amount of $15,000,000 issued as of the Closing Date by Union
Bank of California, N.A. in favor of Agent, as beneficiary, on behalf of the
Sponsor Guarantors, as applicants.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intellectual Property” is defined in Section 4.11 of the Agreement.

 

Schedule 1.1
Page 10



--------------------------------------------------------------------------------



 



“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.
“Investment” means, as to any Person, (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Other Guaranty or assumption of debt of, or purchase or other acquisition of
any other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or all or a substantial part of
the business, of such Person. An “Investment” shall include any transaction
described in the preceding sentence whether done directly or indirectly. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment; provided that the amount of any Investment shall be reduced by the
amount of all cash payments received with respect thereto, whether as principal,
interest, dividends, repayments or otherwise.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent (not to be unreasonably delayed, withheld or
conditioned), agrees, in such Lender’s sole discretion, to become an Issuing
Lender for the purpose of issuing L/Cs or L/C Undertakings pursuant to
Section 2.11 of the Agreement.
“L/C” has the meaning specified therefor in Section 2.11(a) of the Agreement.
“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
“L/C Undertaking” has the meaning specified therefor in Section 2.11(a) of the
Agreement.
“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.
“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

Schedule 1.1
Page 11



--------------------------------------------------------------------------------



 



“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group in accordance with the Loan Documents, (b) out-of-pocket fees or charges
paid or incurred by Agent in connection with the Lender Group’s transactions
with Borrower or its Subsidiaries under any of the Loan Documents, including,
fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, and public record searches (c) out-of-pocket costs and
expenses incurred by Agent in the disbursement of funds to Borrower or other
members of the Lender Group (by wire transfer or otherwise), (d) out-of-pocket
charges paid or incurred by Agent resulting from the dishonor of checks payable
by or to any Loan Party, (e) reasonable out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, (f) reasonable out-of-pocket fees and expenses (including
travel, meals, and lodging) of Agent related to any inspections permitted and
payable or reimbursable by the Loan Parties under the Loan Documents,
(g) reasonable out-of-pocket costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Borrower or any of its
Subsidiaries arising out of the transactions contemplated by this Agreement and
the other Loan Documents, (h) Agent’s reasonable costs and expenses (including
reasonable attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), or amending the
Loan Documents, and (i) Agent’s and each Lender’s reasonable costs and expenses
(including reasonable attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning Borrower or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding) to be held
by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) causing
the Underlying Letters of Credit to be returned to the Issuing Lender, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to the Issuing Lender, from a commercial bank acceptable
to the Issuing Lender (in its sole discretion) in an equal to 105% of the then
existing Letter of Credit Usage (it being understood that the Letter of Credit
fee set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fee that accrues must be an amount that
can be drawn under any such standby letter of credit); provided that,
notwithstanding anything to the contrary herein or in any other Loan Document,
if the Sponsor Guarantors (or either of them) provide Letter of Credit
Collateralization in connection with the consummation of a purchase and sale
pursuant to the provisions of Section 3 of the Guaranty and Put Agreement, no
Letter of Credit fee shall continue to accrue from and after the date on which
such Letter of Credit Collateralization is so provided by the Sponsor Guarantors
(or either of them).

 

Schedule 1.1
Page 12



--------------------------------------------------------------------------------



 



“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.
“LIBOR Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” means 4.50 percentage points.
“Library Assets” means the Borrower’s collection of previously broadcast
programs and segments, which includes live concert performances, artist
interviews, daily news programs, sports and entertainment features, Capitol Hill
hearings and other special events.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar agreements).
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, any Compliance Certificate, the Fee
Letter, the Guaranty, the Letters of Credit, the Sponsor Guaranty and Put
Agreement, the Sponsor Letter of Credit, any note or notes executed by Borrower
in connection with the Agreement and payable to a member of the Lender Group,
and any other agreement entered into, now or in the future, by Borrower or any
of its Subsidiaries or any Sponsor Guarantor and the Lender Group in connection
with the Agreement.

 

Schedule 1.1
Page 13



--------------------------------------------------------------------------------



 



“Loan Parties” means Borrower and any Guarantor and “Loan Party” means any one
of them.
“Loans” means the Term Loans, the Advances, the Protective Advances and the
Swing Loans.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole, (b) the Transaction, (c) the ability of
the Borrower or any Subsidiary to perform its obligations under this Agreement
or any other Loan Document, or (d) the validity or enforceability of this
Agreement or any other Loan Document.
“Materials of Environmental Concern” means any gasoline or petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances, materials or wastes defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and ureaformaldehyde insulation.
“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.
“Maximum Revolver Amount” means $15,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
“Metro Division” means the division of the Borrower that provides traffic, news,
sports and weather reports and information programming to radio and television
stations.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any Benefit Plan that is a “multiemployer plan” (as
such term is defined in Section 4001(a)(3) of ERISA).

 

Schedule 1.1
Page 14



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means:
(a) with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) in the case of casualty losses or condemnations, all
reasonable costs and expenses incurred in connection with the collection
thereof, and (iv) taxes paid or payable to any taxing authorities by Borrower or
such Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of Borrower or any of its Subsidiaries, and are properly attributable
to such transaction; and
(b) with respect to the issuance or incurrence of any Indebtedness by Borrower
or any of its Subsidiaries, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Borrower or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Borrower or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries, and are
properly attributable to such transaction.
“Network Division” means the division of the Borrower that provides radio
station affiliates with news, sports, talk, music and special event programming.
“New Competitor” means any Person that both (x) competes with any business of
Borrower and (y) has been added to Schedule S-2 of this Agreement after the
Closing Date in accordance with the terms of this Agreement by the Borrower
delivering to the Agent and the Lenders written notice of such addition (each
such notice a “New Competitor Notice”), provided that (a) no Person shall be
considered a New Competitor for purposes of the Right of First Offer Agreement
or this Agreement (i) if such Person is a Specified Competitor or (ii) in the
event Agent determines in good faith that such Person does not compete with any
business of Borrower and Agent provides written notice of such determination to
Borrower within 30 days of Agent’s receipt of the applicable New Competitor
Notice, and (b) no commercial bank, finance company, insurance company,
financial institution or fund that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business may be
named as a New Competitor, and notwithstanding any New Competitor Notice naming
any such Person as a New Competitor, any such Person shall not be considered a
New Competitor regardless of whether Agent gives any notice written or otherwise
to Borrower that such Person may not be considered a New Competitor.
“New Noteholder” has the meaning ascribed thereto in the New Senior Note
Agreement.

 

Schedule 1.1
Page 15



--------------------------------------------------------------------------------



 



“New Senior Notes” means those certain 15.00% Senior Secured Notes dated as of
the Closing Date due July 15, 2012 with an aggregate principal amount not to
exceed $117,500,000 issued by Borrower to each Person designated as a “New
Noteholder” in the New Senior Note Agreement, as amended, supplemented or
otherwise modified from time to time to the extent not prohibited by the terms
of the Subordination Agreement.
“New Senior Note Agreement” means that certain Securities Purchase Agreement
dated as of the date hereof among Borrower and each Person designated as a “New
Noteholder” therein, as amended, supplemented or otherwise modified from time to
time to the extent not prohibited by the terms of the Subordination Agreement.
“Obligations” means all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums (if any), liabilities (including all amounts charged to the Loan
Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, covenants, and duties of any kind and description owing by Borrower
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that Borrower is required to pay or reimburse by the Loan Documents or
by law. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Other Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;
(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

Schedule 1.1
Page 16



--------------------------------------------------------------------------------



 



(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or
(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.
In any computation of the Indebtedness or other liabilities of the obligor under
any Other Guaranty, the Indebtedness or other obligations that are the subject
of such Other Guaranty shall be assumed to be direct obligations of such
obligor, provided, however, if such Other Guaranty is limited by its terms to a
lesser amount, the amount of such Other Guaranty shall be limited to such lesser
amount.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.17 of the
Agreement.
“Payoff Date” means the first date on which (i) all of the Obligations (other
than contingent indemnification obligations and contingent reimbursement
obligations (it being agreed that “contingent reimbursement obligations” does
not refer to obligations, contingent or otherwise, pertaining to the Letters of
Credit) in respect of which no claim for payment has been asserted in writing)
are paid in full and the Commitments of the Lenders are terminated, and
(ii) Letter of Credit Collateralization has been provided in respect of all of
the then existing Letter of Credit Usage.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Discretion” means a determination made in good faith and the exercise
of reasonable (from the perspective of a lender) business judgment.
“Permitted Glendon/Affiliate Payments” means payments made at the Borrower’s
discretion to Gores Radio Holdings (and its Affiliates including, without
limitation, Glendon Partners) for consulting services provided to the Borrower
and its Subsidiaries not in excess of:
(a) $1,750,000 in the aggregate in calendar year 2009 for such services provided
during or prior to calendar year 2009 and
(b) $1,150,000 in the aggregate in each calendar year thereafter for services
provided in each such year.

 

Schedule 1.1
Page 17



--------------------------------------------------------------------------------



 



“Permitted Library Assets Transactions” means (i) licenses of Library Assets and
(ii) entry into and performance in respect of revenue and/or profit sharing
arrangements (and other similar arrangements) with respect to revenue and/or
profits generated by the Library Assets, in each case for a period not in excess
of 10 years unless terminable by Borrower or any Subsidiary upon no more than
180 days notice.
“Permitted Liens” means Liens permitted by Section 6.4.
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,
(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,
(c) with respect to a Lender’s obligation to make the Term Loan and right to
receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and

 

Schedule 1.1
Page 18



--------------------------------------------------------------------------------



 



(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment plus the
outstanding principal amount of such Lender’s portion of the Term Loan, by
(ii) the aggregate amount of Revolver Commitments of all Lenders plus the
outstanding principal amount of the Term Loan; provided, however, that in the
event the Revolver Commitments have been terminated or reduced to zero, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit plus the outstanding principal amount of such Lender’s portion
of the Term Loan, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the outstanding principal amount of the Term
Loan.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Replacement Sponsor Letter of Credit” has the meaning specified therefor in the
Sponsor Guaranty and Put Agreement.
“Required Equity Contribution” means the contribution to the equity of Gores
Radio Holdings of at least $25,000,000 in additional cash from Sponsor
Guarantors on terms and conditions reasonably satisfactory to Agent, together
with the acquisition of additional equity shares of Borrower by Gores Radio
Holdings such that Gores Radio Holdings owns common stock and preferred stock of
Borrower that when aggregated equals or exceeds 72.5% of the issued and
outstanding equity of Borrower, on terms and conditions reasonably satisfactory
to Agent, such that the Board of Directors of Borrower shall be controlled by
Gores Radio Holdings on the Closing Date.

 

Schedule 1.1
Page 19



--------------------------------------------------------------------------------



 



“Required Equity Contribution Documents” means any instruments or agreements
entered into by Borrower in connection with the obtaining by Borrower of the
Required Equity Contribution.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, each having a
Pro Rata Share as calculated under clause (d) of the definition of Pro Rata
Share of not less than 20%, “Required Lenders” must include at least 2 Lenders.
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Borrower with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Payment” means:
(a) any dividend or other distribution (whether in cash, securities or other
property) with respect to any capital stock or other Equity Interest of any
Person or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment; and
(b) any payment, repayment, redemption, retirement, repurchase or other
acquisition, direct or indirect, by the Borrower or any Subsidiary of, on
account of or in respect of, the principal of any Indebtedness that is
subordinated in right of payment to the Indebtedness owing under the New Senior
Notes prior to the regularly scheduled maturity date thereof;
provided, for the avoidance of doubt, the conversion of the Convertible
Preferred Stock into common stock of the Borrower (as contemplated by the
Required Equity Contribution Documents) shall not constitute a Restricted
Payment.
“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

 

Schedule 1.1
Page 20



--------------------------------------------------------------------------------



 



“Revolver Usage” means, as of any date of determination, (a) the amount of
outstanding Advances, Protective Advances and Swing Loans, plus (b) the amount
of the Letter of Credit Usage.
“Right of First Offer Agreement” means that certain Right of First Offer
Agreement dated as of the Closing Date among Agent, Lenders and the Sponsor
Guarantors, in the form of Exhibit 3.1(c)(viii).
“Risk Participation Liability” means, as to each Letter of Credit, all
obligations of Borrower to the Issuing Lender with respect to such Letter of
Credit, including (a) the contingent reimbursement obligations of Borrower with
respect to the amounts available to be drawn or which may become available to be
drawn thereunder, (b) the reimbursement obligations of Borrower with respect to
amounts that have been paid by the Issuing Lender to the Underlying Issuer, and
(c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.
“Sale-Leaseback Transaction” means a transaction pursuant to which the Borrower
shall sell or transfer to any Person (other than a Subsidiary) any property and,
as part of the same transaction, the Borrower shall rent or lease as lessee, or
similarly acquire the right to possession or use of, such property which it
intends to use for the same purpose.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Senior Debt Leverage Ratio” means as of the last day of any fiscal quarter, the
aggregate principal amount of the New Senior Notes outstanding at such time
divided by Consolidated EBITDA for the period of four fiscal quarters of the
Borrower ending on such date. For purposes of determining compliance with the
Senior Debt Leverage Ratio, any election by the Borrower to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards Nos. 15 and 159) shall be disregarded and such determination shall be
made as if such election had not been made.

 

Schedule 1.1
Page 21



--------------------------------------------------------------------------------



 



“Senior Financial Officer” means the chief financial officer, principal
accounting officer, senior vice president of finance, treasurer or comptroller
of the Borrower.
“Senior Note Protective Advances” means those advances made to Borrower pursuant
to Section 3.4 of the Amended and Restated Intercreditor and Collateral Trust
Agreement (as such Section 3.4 is in effect on the date hereof and as such
Agreement is defined in the New Senior Note Agreement).
“Senior Refinancing” means the conversion and replacement on the Closing Date of
all of the Borrower’s Existing Indebtedness with the New Senior Notes provided
to Borrower by the Sponsor Guarantors and certain of the Existing Banks and
Existing Noteholders.
“Senior Refinancing Documents” means the New Senior Note Agreement, the New
Senior Notes, and the other Financing Documents (as defined in the New Senior
Note Agreement) executed in connection with the Senior Refinancing.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
Closing Date) of the Borrower and, in any event, shall include all Subsidiary
Guarantors.
“S&P” means Standard & Poor’s Rating Group, a division of McGraw Hill, Inc.
“Specified Competitors” means the Persons listed on Schedule S-1 as of the date
hereof and “Specified Competitor” means any one of them.
“Sponsor Event of Default” has the meaning ascribed therefor in the Sponsor
Guaranty and Put Agreement.
“Sponsor Guaranty and Put Agreement” means that certain Guaranty (With Put
Option) dated as of the Closing Date and made by Sponsor Guarantors in favor of
Agent for the benefit of the Lender Group in the form of Exhibit 3.1(c)(v).
“Sponsor Guarantors” means Gores Capital Partners II, L.P., a Delaware limited
partnership and Gores Co-Invest Partnership II, L.P., a Delaware limited
partnership and “Sponsor Guarantor” means any one of them.
“Sponsor Letter of Credit” means (a) with respect to periods prior to the
issuance of a Replacement Sponsor Letter of Credit, the Initial Sponsor Letter
of Credit and (b) thereafter the applicable Replacement Sponsor Letter of
Credit.

 

Schedule 1.1
Page 22



--------------------------------------------------------------------------------



 



“Sponsor UBOC Documents” means that certain Revolving Credit Agreement dated as
of July 20, 2007 by and among Gores Capital Partners II, L.P., Gores Co-Invest
Partnership II, L.P. and Union Bank of California, N.A. and Amendment No. 1
dated as of June 23, 2008.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subordination Agreement” means (i) until such time, if any, that the Sponsor
Guarantors and their Affiliates are the only Lenders under the Agreement, the
WFF Subordination Agreement or (ii) upon and after the Sponsor Guarantors and
their Affiliates becoming the only Lenders under the Agreement, the Gores
Subordination Agreement; provided that with respect to this clause (ii), if the
Sponsor Guarantors and their Affiliates subsequently resell (A) the Subordinated
Term Loan and the Subordinated Revolving Facility (each as defined in the Gores
Subordination Agreement) in accordance with Section 7 thereof and Borrower and
its Subsidiaries and the Noteholders (as defined in the Gores Subordination
Agreement) enter into (or are required, pursuant to such Section 7, to enter
into) a WFF Form of Subordination Agreement (as defined in the Gores
Subordination Agreement) pursuant to such Section 7, Subordination Agreement
means the WFF Form of Subordination Agreement, or (B) the Subordinated Term Loan
or the Subordinated Revolving Facility, but not both, in accordance with such
Section 7 and Borrower and its Subsidiaries and the Noteholders enter into (or
are required, pursuant to such Section 7, to enter into) a WFF Form of
Subordination Agreement pursuant to such Section 7, Subordination Agreement
means (x) with respect to the transferee(s) of the Subordinated Term Loan or the
Subordinated Revolving Facility, as applicable, pursuant to such Section 7, the
WFF Form of Subordination Agreement, and (y) with respect to the Sponsor
Guarantors and their Affiliates party (or that are required, pursuant to
Section 13.5 of the Agreement, to be party) to the Gores Subordination
Agreement, the Gores Subordination Agreement, as to the Subordinated Term Loan
or Subordinated Revolving Facility, as the case may be, not so transferred in
accordance with such Section 7.
“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantors” means Westwood One Radio, Inc., a California
corporation, Westwood One Radio Networks, Inc., a Delaware corporation, Westwood
National Radio Corporation, a Delaware corporation, Westwood One Stations-NYC,
Inc., a Delaware corporation, Westwood One Properties, Inc., a Delaware
corporation, Smartroute Systems, Inc., a Delaware corporation, Metro Networks,
Inc., a Delaware corporation, Metro Networks Communications, Inc, a Maryland
corporation, Metro Networks Services, Inc., a Delaware corporation, Metro
Networks Communications, Limited Partnership and TLAC, Inc., a Delaware
corporation and each other Person that subsequent to the date of this Agreement
becomes a party to the Guaranty in accordance with Section 5.9 of this
Agreement.

 

Schedule 1.1
Page 23



--------------------------------------------------------------------------------



 



“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Taxes” shall mean, any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided that Taxes shall exclude (i) any tax imposed on or in respect
of the net income or net profits (including any branch profits taxes) of any
Lender or any Participant, in each case imposed by the taxing authority of any
jurisdiction (or by any political subdivision) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c), (d) or
(e) of the Agreement, and (iii) any United States federal withholding taxes that
would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to the Agreement (or designates a new lending office), except that Taxes
shall include (A) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority and (B) in the case of any assignment by a Foreign
Lender, any United States federal withholding taxes described in clause (A) to
the extent that such assignor was entitled, at the time of the assignment, to
receive such taxes pursuant to Section 16(a) of the Agreement.
“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.
“Term Loan Amount” means $20,000,000.
“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

 

Schedule 1.1
Page 24



--------------------------------------------------------------------------------



 



“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.
“Transaction” means, collectively, (i) the Amendment, Restatement and
Combination Transactions (as defined in the New Senior Note Agreement), the
Satisfaction Transactions (as defined in the New Senior Note Agreement), the
grant of the Requested Waivers (as defined in the New Senior Note Agreement),
and the execution, delivery and performance by the Borrower and its Subsidiaries
of the New Senior Note Agreement and the other Senior Refinancing Documents, the
Required Equity Contribution Documents, the Agreement and the other Loan
Documents in each case to which they are a party, and (ii) the payment of all
fees and expenses in connection with the foregoing.
“Transaction Costs” means all of the fees, costs and expenses paid or to be paid
(or incurred or to be incurred) by the Borrower in connection with the
Transaction.
“Transaction Documents” means the Financing Documents (as defined in the New
Senior Note Agreement), the Required Equity Contribution Documents, and the Loan
Documents.
“Trigger Event” has the meaning specified therefore in the Sponsor Guaranty and
Put Agreement.
“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the account of Borrower.
“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“WFF” means Wells Fargo Foothill, LLC, a Delaware limited liability company.
“WFF Subordination Agreement” means that certain Subordination Agreement (Wells
Fargo) dated as of the Closing Date among Borrower, Agent, and each Person
designated as a “New Noteholder” in the New Senior Note Agreement, in the form
of Exhibit 3.1(c)(iv), as amended, supplemented or otherwise modified from time
to time.

 

Schedule 1.1
Page 25



--------------------------------------------------------------------------------



 



Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a) the Closing Date shall occur on or before May 15, 2009;
(b) the representations and warranties of Borrower and its Subsidiaries and the
Sponsor Guarantors contained in this Agreement or in the other Loan Documents
shall be true and correct in all respects on and as of the Closing Date, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);
(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:
(i) a disbursement letter executed and delivered by Borrower to Agent regarding
the extensions of credit to be made on the Closing Date, the form and substance
of which is satisfactory to Agent,
(ii) the Fee Letter,
(iii) the Guaranty in the form attached as Exhibit 3.1(c)(iii),
(iv) the WFF Subordination Agreement in the form attached as Exhibit 3.1(c)(iv),
(v) the Sponsor Guaranty and Put Agreement in the form attached as
Exhibit 3.1(c)(v),
(vi) [Reserved],
(vii) the original Sponsor Letter of Credit in the form attached as
Exhibit 3.1(c)(vii), and
(viii) the Right of First Offer Agreement in the form attached as
Exhibit 3.1(c)(viii).
(d) Agent shall have received a certificate from the Secretary of Borrower in
the form attached as Exhibit 3.1(d) (i) attesting to the resolutions of
Borrower’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which Borrower is
a party, (ii) authorizing specific officers of Borrower to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
Borrower;

 

Schedule 3.1
Page 1



--------------------------------------------------------------------------------



 



(e) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;
(f) Agent shall have received a certificate of status with respect to Borrower,
dated within 30 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of Borrower, which
certificate shall indicate that Borrower is in good standing in such
jurisdiction;
(g) [RESERVED];
(h) Agent shall have received a certificate from the Secretary of each Guarantor
(or in the case of Metro Networks Communications, Limited Partnership, the
Secretary of Metro Networks Communications, Inc.) in the form attached as
Exhibit 3.1(h) (i) attesting to the resolutions of such Guarantor’s Board of
Directors authorizing its execution, delivery, and performance of the Loan
Documents to which such Guarantor is a party, (ii) authorizing specific officers
of such Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of such Guarantor;
(i) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor (or in the case of Metro Networks Communications,
Limited Partnership, the Secretary of Metro Networks Communications, Inc.);
(j) Agent shall have received a certificate from the Secretary of each Sponsor
Guarantor in the form attached as Exhibit 3.1(j) (i) attesting to the
resolutions of such Sponsor Guarantor’s general partner authorizing its
execution, delivery, and performance of the Loan Documents to which such Sponsor
Guarantor is a party, (ii) authorizing specific officers of such Sponsor
Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of the general partner of such Sponsor
Guarantor;
(k) Agent shall have received copies of each Sponsor Guarantor’s Governing
Documents as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Sponsor Guarantor;
(l) Agent shall have received a certificate of status with respect to each
Sponsor Guarantor, dated within 16 days of the Closing Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of such
Guarantor or Sponsor Guarantor, which certificate shall indicate that such
Guarantor or Sponsor Guarantor is in good standing in such jurisdiction;
(m) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor or Sponsor Guarantor, which certificate shall indicate that such
Guarantor or Sponsor Guarantor is in good standing in such jurisdiction;

 

Schedule 3.1
Page 2



--------------------------------------------------------------------------------



 



(n) Agent shall have received an opinion of Loan Parties’ counsel in the form
attached as Exhibit 3.1(n) in form and substance satisfactory to Agent;
(o) Agent shall have received an opinion of Sponsor Guarantors’ counsel in the
form attached as Exhibit 3.1(o) in form and substance satisfactory to Agent;
(p) [Intentionally Omitted]
(q) Agent shall have received completed reference checks with respect to
Borrower’s senior management, the results of which are satisfactory to Agent in
its sole discretion;
(r) Borrower shall have paid all Lender Group Expenses then due and payable and
incurred in connection with the transactions evidenced by this Agreement;
(s) Agent shall have received copies of the Sponsor UBOC Documents, together
with a certificate of the Secretary of each Sponsor Guarantor certifying each
such document as being a true, correct, and complete copy thereof; provided that
it is understood and agreed such Sponsor UBOC Documents shall be kept in strict
confidence by Agent in accordance with Section 17.9 of the Agreement;
(t) Borrower and each of its Subsidiaries shall have received all consents,
approvals or authorizations of, or made all registrations, filings or
declarations with or evidence of other actions required by any Governmental
Authority in (the “Governmental Approvals”) connection with the execution and
delivery by Borrower or its Subsidiaries of the Loan Documents, the Senior
Refinancing, the Required Equity Contribution, and with the consummation of the
transactions contemplated thereby (including the Board Reconstitution), except
for (i) filings of appropriate counterparts of this Agreement and other
Transaction Documents as required by applicable foreign, Federal and state
securities law to the extent that such filings can only be made after the
execution of this Agreement and other Transaction Documents, (ii) such
Governmental Approvals which if not obtained would not restrain, prevent or
impose materially adverse conditions upon the consummation of the Transaction,
and (iii) all filings and other actions contemplated by the Security Documents
(as defined in the New Senior Note Agreement);
(u) The Senior Refinancing shall have been consummated in accordance with the
terms and conditions of the Senior Refinancing Documents, and no such terms or
conditions materially adverse to the Lenders shall have been waived other than
with the consent of Agent;
(v) The Borrower shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by the Borrower prior to or on the Closing Date, and after giving effect to the
Amendment, Restatement and Combination Transactions (as defined in the New
Senior Note Agreement), and the Satisfaction Transactions (as defined in the New
Senior Note Agreement) and grant of the Requested Waivers (as defined in the New
Senior Note Agreement), no Default or Event of Default shall have occurred and
be continuing;

 

Schedule 3.1
Page 3



--------------------------------------------------------------------------------



 



(w) The Required Equity Contribution shall have been consummated in accordance
with the terms and conditions of the Required Equity Contribution Documents and
no such terms or conditions materially adverse to Lenders shall have been waived
other than with the consent of Agent and the Board Reconstitution shall have
been consummated;
(x) [Intentionally Omitted]
(y) Except as set forth on Schedule 3.9 the Borrower shall not have changed its
jurisdiction of incorporation or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 4.5;
(z) The Borrower, the Subsidiary Guarantors, each Sponsor Guarantor and each
other Existing Creditor (as defined in the New Senior Note Agreement) shall have
duly executed and delivered the Subordination Agreement, dated as of the Closing
Date, as the same may be amended, restated or modified from time to time in
accordance with its terms, the “Gores Subordination Agreement”), and, as of the
Closing Date, the Subordination Agreement shall be in full force and effect; and
(aa) The Transaction shall have been consummated in accordance with the terms an
conditions of the Transaction Documents and no such terms or conditions
materially adverse to the Lenders shall have been waived other than with the
consent of Agent.

 

Schedule 3.1
Page 4